Exhibit 10.2

 

 

AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

 

 

Dated as of September 21, 2005

 

 

between

 

 

SKYWEST AIRLINES, INC.,

as Borrower

 

 

and

 

 

C.I.T. LEASING CORPORATION,

Security Trustee

 

 

--------------------------------------------------------------------------------

 

Four Bombardier Regional Jet Model CL-600-2B19 Aircraft

U.S. Registration Numbers: N698BR, N699BR, N709BR and N710BR

Corresponding Manufacturer’s Serial Numbers:  7799, 7801, 7850, 7852

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

ARTICLE II

 

SECTION 2.01. Notes

 

SECTION 2.02. Terms of Notes

 

SECTION 2.04. Method of Payment

 

SECTION 2.05. Application of Payments

 

SECTION 2.06. Termination of Interest in Indenture Estate

 

SECTION 2.07. Registration, Transfer and Exchange of Notes

 

SECTION 2.08. Mutilated, Destroyed, Lost or Stolen Notes

 

SECTION 2.09. Payment of Expenses on Transfer

 

SECTION 2.10. Prepayment

 

SECTION 2.11. Provisions Relating to Prepayment

 

SECTION 2.12. Notes in Respect of Replacement Aircraft

 

SECTION 2.13. Increased Regulatory Costs; Illegality

 

ARTICLE III RECEIPT, DISTRIBUTION AND APPLICATION OF INCOME FROM THE INDENTURE
ESTATE

 

SECTION 3.01. Principal and Interest Distribution

 

SECTION 3.02. Prepayment, Event of Loss and Replacement, Insurance Proceeds

 

SECTION 3.03. Payment After Event of Default, etc.

 

SECTION 3.04. Certain Payments

 

SECTION 3.05. Other Payments

 

SECTION 3.06. Payments to Borrower

 

SECTION 3.07. Investment of Amounts Held by Security Trustee

 

ARTICLE IV COVENANTS; EVENTS OF DEFAULT; REMEDIES OF SECURITY TRUSTEE

 

SECTION 4.01. Covenants of Borrower

 

SECTION 4.02. Event of Default

 

SECTION 4.03. Remedies

 

SECTION 4.04. Remedies Cumulative

 

SECTION 4.05. Discontinuance of Proceedings

 

SECTION 4.06. Waiver of Past Defaults

 

SECTION 4.07. Engine Warranties and Aircraft Warranties

 

ARTICLE V DUTIES OF SECURITY TRUSTEE

 

SECTION 5.01. Notices

 

SECTION 5.02. Action Upon Instructions

 

SECTION 5.03. Indemnification

 

SECTION 5.04 No Duties Except as Specified in Indenture or Instructions

 

SECTION 5.05. No Action Except Under Operative Documents or Instructions

 

SECTION 5.06. Replacement Airframes and Replacement Engines

 

SECTION 5.07. Indenture Supplements for Replacements

 

SECTION 5.08. Effect of Replacement

 

ARTICLE VI SECURITY TRUSTEE

 

SECTION 6.01. Acceptance of Trusts and Duties

 

SECTION 6.02. Absence of Duties

 

SECTION 6.03. No Representations or Warranties as to Aircraft or Documents

 

SECTION 6.04. No Segregation of Monies; No Interest

 

SECTION 6.05. Reliance; Agents; Advice of Counsel

 

SECTION 6.06. Capacity in Which Acting

 

SECTION 6.07. Compensation

 

SECTION 6.08. May Become Certificate Holder

 

SECTION 6.09. Further Assurances; Financing Statements

 

ARTICLE VII SUCCESSOR TRUSTEES; SEPARATE TRUSTEES

 

 

--------------------------------------------------------------------------------


 

SECTION 7.01. Resignation of Security Trustee; Appointment of Successor

 

SECTION 7.02. Appointment of Separate Trustees

 

ARTICLE VIII SUPPLEMENTS AND AMENDMENTS TO THIS INDENTURE AND OTHER DOCUMENTS

 

SECTION 8.01. Instructions of Majority; Limitations

 

SECTION 8.02. Trustees Protected

 

SECTION 8.03. Documents Mailed to Certificate Holders

 

SECTION 8.04. No Request Necessary for Indenture Supplement

 

ARTICLE IX MISCELLANEOUS

 

SECTION 9.01. Termination of Indenture

 

SECTION 9.02. No Legal Title to Indenture Estate in Certificate Holders

 

SECTION 9.03. Sale of Aircraft by Security Trustee is Binding

 

SECTION 9.04. Indenture for Benefit of Security Trustee, Borrower and
Certificate Holders

 

SECTION 9.05. Quiet Enjoyment

 

SECTION 9.06. Notices

 

SECTION 9.07. Severability

 

SECTION 9.08. No Oral Modifications or Continuing Waivers

 

SECTION 9.09. Successors and Assigns

 

SECTION 9.10. Headings

 

SECTION 9.11. Governing Law

 

SECTION 9.12. Counterpart Form

 

SECTION 9.13. Entire Agreement

 

SECTION 9.14. Waiver Of Jury Trial

 

SECTION 9.15. Submission to Jurisdiction

 

SECTION 9.16. Payment in Dollars

 

 

 

Appendix A – Definitions

 

 

--------------------------------------------------------------------------------


 

AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

 

THIS AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (this “Agreement” or this
“Mortgage”), dated as of September        , 2005, between SkyWest Airlines,
Inc., a Utah corporation (“Borrower”), and C.I.T. Leasing Corporation, in its
individual capacity only as expressly provided herein and otherwise as Security
Trustee (the “Security Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Article I hereof;

 

WHEREAS, Borrower desires by this Mortgage, among other things, (i) to provide
for the issuance by Borrower to Lender of Notes evidencing the Loan for the
Aircraft as provided in the Loan Agreement, and (ii) to provide for the
assignment, mortgage and pledge by Borrower to Security Trustee, as part of the
Mortgage Estate hereunder, among other things, of certain of Borrower’s right,
title and interest in and to the Aircraft and the Borrower Documents and the
payments and other amounts received thereunder or in respect thereof in
accordance with the terms hereof, as security for, among other things,
Borrower’s obligations to the Note Holders, and for the benefit and security of
the Note Holders;

 

WHEREAS, all things have been done to make the Notes, when executed by Borrower
and authenticated, issued and delivered hereunder, the valid obligations of
Borrower; and

 

WHEREAS, all things necessary to make this Mortgage the valid, binding and legal
obligation of Borrower, for the uses and purposes herein set forth and in
accordance with its terms, have been done and performed and have happened.

 


GRANTING CLAUSE

 

NOW, THEREFORE, THIS AIRCRAFT MORTGAGE AND SECURITY AGREEMENT WITNESSETH, that,
to secure the prompt payment when due of the principal of and the Breakage
Amount (if any) and interest on, and all other amounts due with respect to, all
Notes from time to time outstanding hereunder and the performance and observance
by Borrower of all the agreements, covenants and provisions for the benefit of
the Note Holders herein and in the Loan Agreement and the Notes contained, and
the prompt payment and performance of any and all obligations from time to time
owing hereunder and under the Loan Agreement and the other Operative Documents
by Borrower to the Note Holders (collectively referred to herein as, the
“Secured Obligations”), and for the uses and purposes and subject to the terms
and provisions hereof, and in consideration of the premises and of the covenants
herein contained, and of the acceptance of the Notes by the Note Holders, and of
the sum of $1 and other valuable consideration paid to Borrower by Security
Trustee at or before the delivery hereof, the receipt whereof is hereby
acknowledged, Borrower has granted, bargained, sold, assigned, transferred,
conveyed, mortgaged, pledged and confirmed, and does hereby grant, bargain,
sell, assign, transfer, convey, mortgage, pledge and confirm, unto Security
Trustee and its successors and assigns, for the security and benefit of the Note
Holders, as aforesaid, a security interest in and mortgage Lien upon, all right,
title and interest of Borrower in, to and under the following described
property, rights and privileges and subject to the rights of Borrower set forth
herein (which collectively, including all property hereafter specifically
subjected to the Lien of this Mortgage by a Mortgage Supplement or any other
mortgage supplemental hereto, shall constitute the “Mortgage Estate”), to wit:

 

1.                    the Aircraft (including the Airframe and the Engines) and
all replacements thereof and substitutions therefor to which Borrower shall from
time to time acquire title as

 

--------------------------------------------------------------------------------


 

provided herein, all as more particularly described in the Mortgage Supplement
executed and delivered with respect to the Aircraft or any such replacements or
substitutions therefor, as provided in this Mortgage, and all records, logs and
other documents at any time maintained with respect to the foregoing property;

 

2.                    the Warranties;

 

3.                    all tolls, rents, issues, profits, revenues and other
income of the property subjected or required to be subjected to the Lien of this
Mortgage;

 

4.                    all insurance and requisition proceeds and all other
payments of any kind with respect to the Aircraft, including but not limited to
the insurance required under Section 4.01(e) hereof;

 

5.                    all monies and securities deposited or required to be
deposited with Security Trustee pursuant to any term of this Mortgage or
required to be held by Security Trustee hereunder; and

 

6.                    all proceeds of the foregoing.

 

All property referred to in this Granting Clause, whenever acquired by Borrower,
shall secure all Secured Obligations.  Any and all properties referred to in
this Granting Clause which are hereafter acquired by Borrower, shall, without
further conveyance, assignment or act by Borrower or Security Trustee thereby
become and be subject to the security interest hereby granted as fully and
completely as though specifically described herein.

 


HABENDUM CLAUSE

 

TO HAVE AND TO HOLD all and singular the aforesaid property unto Security
Trustee, its successors and assigns, in trust for the benefit and security of
the Note Holders, and for the uses and purposes and subject to the terms and
provisions set forth in this Mortgage.

 

It is expressly agreed that anything herein contained to the contrary
notwithstanding, Borrower shall remain liable under the Borrower Documents to
perform all of the obligations assumed by it thereunder, all in accordance with
and pursuant to the terms and provisions thereof, and Security Trustee and the
Note Holders shall have no obligation or liability under any thereof by reason
of or arising out of the assignment hereunder, nor shall the Security Trustee or
Note Holders be required or obligated in any manner to perform or fulfill any
obligations of Borrower under or pursuant to any of the Borrower Documents,
except as therein or herein expressly provided, to make any payment, or to make
any inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

Borrower hereby constitutes Security Trustee the true and lawful attorney of
Borrower, irrevocably, with full power (in the name of Borrower or otherwise) to
ask, require, demand, receive, compound and give acquittance for any and all
monies and claims for monies (in each case including insurance and requisition
proceeds) due and to become due under or arising out of the Borrower Documents
and all other property which now or hereafter constitutes part of the Mortgage
Estate, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or to take any action or to institute any
proceedings which Security Trustee may deem to be necessary or advisable in the
premises.  Borrower agrees that promptly on receipt thereof, it will transfer to
Security Trustee any

 

--------------------------------------------------------------------------------


 

and all monies from time to time received by it constituting part of the
Mortgage Estate, for distribution by Security Trustee pursuant to this Mortgage.

 

Borrower does hereby warrant and represent that (except as permitted herein) it
has not assigned or pledged any of its right, title, and interest hereby
assigned to anyone other than Security Trustee.

 

Borrower does hereby ratify and confirm the Borrower Documents and does hereby
agree that (except as permitted herein) it will not take or omit to take any
action, the taking or omission of which would result in an alteration or
impairment of any of the Borrower Documents or of any of the rights created by
any thereof or the assignment hereunder.

 

Borrower agrees that at any time and from time to time, upon the written request
of Security Trustee, Borrower will promptly and duly execute and deliver any and
all such further instruments and documents as Security Trustee may deem
desirable in obtaining the full benefits of this assignment and of the rights
and powers herein granted.

 

IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto as follows:

 


ARTICLE I

DEFINITIONS

 

For all purposes of this Mortgage, terms defined in the heading and recitals of
this Mortgage are used as so defined and capitalized terms used herein shall
have the respective meanings set forth in Appendix A hereto for all purposes of
this Mortgage (such definitions to be equally applicable to both the singular
and plural forms of the terms defined).  Any agreement referred to below shall
mean such agreement as amended, supplemented and modified from time to time in
accordance with the applicable provisions thereof and of the other Operative
Documents.  Unless otherwise specified, Section and Article references are to
Sections and Articles of this Mortgage.  Appendix A and each of Exhibits A
through F attached hereto are hereby incorporated herein by this reference.

 

ARTICLE II

THE NOTES

 

SECTION 2.01.  Notes.  The Notes and Security Trustee’s form of certificate of
authentication to appear on the Notes shall each be substantially in the form
set forth on Exhibit B.  On the Closing Date, Borrower shall issue a Note to
Lender in an aggregate original principal amount in Dollars equal to the Loan. 
Such Note shall be subject to the terms and conditions set forth in this
Article II.

 

SECTION 2.02.  Terms of Notes.

 

(a)                                  Interest Rate.  The Notes shall bear
interest at the Floating Rate.

 

(b)                                 [intentionally omitted]

 

(c)                                  Floating Rate Loan.  The following terms
shall apply to a Floating Rate Loan:

 

(i)                                     Each Note shall bear interest on the
unpaid principal amount thereof from time to time outstanding from and including
the date thereof until such principal amount is paid in full at the Floating
Rate applicable to each Interest Period in effect with respect thereto.  Such
interest on the Note shall accrue with respect to each Interest Period at the
Applicable Rate in effect for such Interest Period and shall be due and payable
in arrears on each Payment Date noted in Annex A to each Note.

 

--------------------------------------------------------------------------------


 

The Floating Rate in respect of each Interest Period shall be determined by the
Security Trustee by reference to the definition of Floating Rate.  Security
Trustee shall provide written notice to the Borrower of the amount of interest
due on each Payment Date no fewer than five (5) business days prior to that
Payment Date (and if such notice is not timely received, Borrower shall be
deemed to have paid the amount of interest due for the applicable Interest
Period if it, at its election, (i) pays an amount equal to the interest payment
for the prior Interest Period, or (ii) pays an amount equal to the interest due
for the applicable Interest Period as reasonably calculated by Borrower in good
faith).  Notwithstanding the foregoing, the final payment on the Notes shall be
an amount sufficient to discharge in full the unpaid principal amount, all
accrued and unpaid interest and all other amounts due and owing to all Note
Holders under the Operative Documents.

 

(ii)                                  [intentionally omitted]

 

(iii)                               Interest shall be calculated on the basis of
a year of 360 days and the actual number of days elapsed.

 

(d)                                 Each Note shall bear interest at the Past
Due Rate on any principal thereof and interest and other amounts due thereunder,
hereunder and under the other Operative Documents, not paid when due (whether at
stated maturity, by acceleration or otherwise), for any period during which the
same shall be overdue, payable on demand by the Note Holder given through
Security Trustee.  Interest on past-due amounts shall be calculated on the basis
of a year of 360 days and the actual days elapsed.  In the event the principal
of or interest on a Note or other amount payable thereunder or hereunder is not
paid in full when due (whether at stated maturity, by acceleration or
otherwise), the period applicable to the Past Due Rate shall be either (i) a
period commencing on the due date of such principal, interest or other amount
and ending on the next succeeding Business Day and thereafter each period
commencing on the last day of the preceding period and ending on the next
succeeding Business Day, or (ii) such other period or periods (not greater than
six months) as the Security Trustee may, at any time and from time to time
during the period the same remains past-due, select in its sole discretion for
the purpose of determining the Past Due Rate therefor.

 

(e)                                  The Notes shall be executed on behalf of
Borrower by one of its authorized officers.  Notes bearing the signatures of
individuals who were at any time the proper officers of Borrower shall bind
Borrower, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the respective dates of such Notes.  No Notes shall be
issued hereunder except those provided for in Section 2.01 and any Notes issued
in exchange or replacement therefor pursuant to the terms of this Mortgage. 
Each Note issued under Section 2.01, Section 2.07 or Section 2.08 shall be dated
the Closing Date.  No Note shall be secured by or entitled to any benefit under
this Mortgage or be valid or obligatory for any purpose, unless there appears on
such Note a certificate of authentication in the form provided for herein
executed by Security Trustee by the manual signature of one of its authorized
officers and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

 

SECTION 2.03.  [intentionally omitted]

 

SECTION 2.04.  Method of Payment.  Principal and interest and other amounts due
hereunder or under the Notes or in respect hereof or thereof shall be payable in
Dollars in immediately available funds prior to 11:15 A.M., New York City time,
on the due date thereof, to Security Trustee at such account or accounts at such
financial institution or institutions as the Note Holders shall have designated
to Security Trustee in writing, in immediately available funds for distribution
to the relevant Note Holders, such payment to be made, in the case of any such
designated account in New York City, New York, prior to

 

--------------------------------------------------------------------------------


 

2:00 P.M., New York City time, on the due date thereof.  If Security Trustee,
through negligence or willful misconduct, shall fail to make any such payment as
provided in the preceding sentence after its receipt of funds at the place and
prior to the time specified above, Security Trustee, in its individual capacity
and not as trustee, agrees to compensate the Note Holders for loss of use of
funds in a commercially reasonable manner, and Borrower shall have no liability
for and the Mortgage Estate shall not secure any such loss or any overdue
interest on the Notes in connection with any such failure of Security Trustee to
timely distribute funds. All such payments by Borrower and Security Trustee
shall be made free and clear of and without reduction for account of all wire
and other like charges.  Prior to the due presentment for registration of
transfer of any Note, Borrower and Security Trustee may deem and treat the
Person in whose name any Note is registered on the Note Register as the absolute
owner of such Note for the purpose of receiving payment of all amounts payable
with respect to such Note and for all other purposes whether or not such Note
shall be overdue, and neither Borrower nor Security Trustee shall be affected by
any notice to the contrary.  If any sum payable under the Notes or under this
Mortgage falls due on a day which is not a Business Day, then such sum shall be
payable on the next succeeding Business Day together with interest thereon at
the Applicable Rate from and including the scheduled due date to but excluding
such next succeeding Business Day; provided, that if such succeeding Business
Day falls into the next calendar month, such payment shall be made on the
preceding Business Day.

 

SECTION 2.05.  Application of Payments.  Each payment of principal and interest
or other amounts due in respect of each Note shall, except as otherwise
expressly provided herein, be applied, first, to the payment of any amount
(other than the principal of or the Breakage Amount, if any, or interest on such
Note) due in respect of such Note, second, to the payment of the Breakage
Amount, if any, and interest on such Note (as well as any interest on overdue
principal and, to the extent permitted by law, interest and other amounts
payable thereunder) due thereunder, third, to the payment of the principal of
such Note then due and fourth, the balance, if any, remaining thereafter, to the
payment of the principal of such Note remaining unpaid (provided that such Note
shall not be subject to prepayment or purchase without the consent of the
affected Note Holder except as permitted by Sections 2.10 and 2.11).

 

SECTION 2.06.  Termination of Interest in Mortgage Estate.  A Note Holder shall
not, as such, have any further interest in, or other right with respect to, the
Mortgage Estate when and if the principal amount of and the Breakage Amount, if
any, and interest on and other amounts due under all Notes held by such Note
Holder and all other sums due to such Note Holder hereunder and under the other
Operative Documents shall have been paid in full.

 

SECTION 2.07.  Registration, Transfer and Exchange of Notes.  Security Trustee
agrees with Borrower that Security Trustee shall keep a register (herein
sometimes referred to as the “Note Register”) in which provisions shall be made
for the registration of Notes and the registration of transfers of Notes.  The
Note Register shall be kept at the offices of Security Trustee or at the office
of any successor Security Trustee, and Security Trustee is hereby appointed
“Note Registrar” for the purpose of registering Notes and transfers of Notes as
herein provided.  Upon surrender for registration of transfer of any Note at the
offices, Borrower shall execute, and Security Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of a like aggregate principal amount.  At the option of the Note
Holder, its Notes may be exchanged for other Notes of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Notes
to be exchanged at the offices.  Each new Note issued upon transfer or exchange
shall be in a principal amount of at least $1,000,000 (except as may be
necessary to evidence the entire outstanding principal amount of a Note) and
dated the Closing Date.  Whenever any Notes are so surrendered for exchange,
Borrower shall execute, and Security Trustee shall authenticate and deliver, the
Notes which the Note Holder making the exchange is entitled to receive.  All
Notes issued upon any registration of transfer or exchange of Notes shall be the
valid obligations of Borrower evidencing the same respective obligations, and
entitled to the same security and

 

--------------------------------------------------------------------------------


 

benefits under this Mortgage, as the Notes surrendered upon such registration of
transfer or exchange.  Every Note presented or surrendered for registration of
transfer or exchange, shall (if so required by Security Trustee) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to Security Trustee duly executed by the Note Holder thereof or his
attorney duly authorized in writing, and Security Trustee may require evidence
satisfactory to it as to the compliance of any such transfer with the Securities
Act.  Security Trustee shall make a notation on each new Note or Notes of the
amount of all payments of principal previously made on the old Note or Notes
with respect to which such new Note is issued and the date to which interest
accrued on such old Note or Notes has been paid.  Security Trustee shall not be
required to register the transfer of or exchange any surrendered Notes as above
provided during the ten calendar day period preceding the due date of any
payment on such Notes.

 

Borrower and Security Trustee shall treat the Person in whose name each Note is
registered on the Note Register as the Note Holder with respect thereto for all
purposes hereof until due presentment for registration of transfer as provided
in this Section 2.07.  Security Trustee shall give Borrower and each Note Holder
prompt notice of such transfer of a Note under this Section 2.07.  Each Note
Holder, by its acceptance of a Note, agrees that any transfer of any Note
acquired by it hereunder shall not be effected unless the transferee shall have
delivered to Borrower and Security Trustee (1) a written representation as to
the matters specified in Section 7(b) and 7(d) of the Loan Agreement and,
notwithstanding the above, such transferee by its acceptance of a Note shall be
deemed to have made such a representation and (2) an agreement to be bound by
and comply with the provisions of the Loan Agreement and this Mortgage binding
on a “Lender” or “Note Holder” and, notwithstanding the above, such transferee
by its acceptance of a Note shall be deemed to have made such agreement.

 

SECTION 2.08.  Mutilated, Destroyed, Lost or Stolen Notes.  If any Note shall
become mutilated, destroyed, lost or stolen, Borrower shall, upon the written
request of the affected Note Holder, execute, and Security Trustee shall
authenticate and deliver in replacement thereof, a new Note in the same
principal amount, dated the date of such Note and designated as issued under
this Mortgage.  If the Note being replaced has become mutilated, such Note shall
be surrendered to Security Trustee and a photocopy thereof shall be furnished to
Borrower by Security Trustee.  If the Note being replaced has been destroyed,
lost or stolen, the affected Note Holder shall furnish to Borrower and Security
Trustee such security or indemnity as may be reasonably required by them to hold
Borrower and Security Trustee harmless and evidence satisfactory to Borrower and
Security Trustee of the destruction, loss or theft of such Note and of the
ownership thereof; provided, however, that if the affected Note Holder is an
original party to the Loan Agreement or an Affiliate thereof, the written notice
of such destruction, loss or theft and such ownership and the written
undertaking of such Note Holder delivered to Borrower and Security Trustee to
hold harmless Borrower and Security Trustee in respect of the execution,
authentication and delivery of such new Note shall be sufficient evidence,
security and indemnity.  No transfer of a Note shall be effective unless
recorded in the Note Register.

 

SECTION 2.09.  Payment of Expenses on Transfer.  Upon the issuance of a new Note
or new Notes pursuant to Section 2.07 or 2.08, Borrower and/or Security Trustee
may require from the party requesting such new Note or Notes payment of a sum
sufficient to reimburse Borrower and/or Security Trustee for, or to provide
funds for, the payment of any Tax or other governmental charge in connection
therewith or any charges and expenses connected with such Tax or other
governmental charge paid or payable by Borrower or Security Trustee.

 

SECTION 2.10.  Prepayment.

 

(a)                                  At any time following the Closing Date,
Borrower may, upon no less than 15 days’ prior notice to Security Trustee,
prepay the Notes then outstanding at the principal amount thereof, together with
accrued interest thereon to the date of prepayment plus the Breakage Amount, if
any, and all

 

--------------------------------------------------------------------------------


 

other amounts due to Note Holders hereunder, thereunder and under the other
Operative Documents (including the reasonable fees, costs and expenses of Lender
and Security Trustee).

 

(b)                                 The Notes shall be prepaid in full, together
with accrued interest thereon to the date of prepayment plus the Breakage
Amount, if any, and all other amounts due thereunder and hereunder and under the
other Operative Documents (including the reasonable fees, costs and expenses of
Lender and Security Trustee) to the Note Holders upon the occurrence of an Event
of Loss with respect to the Airframe (unless pursuant to Sections 4.01(d) and
5.06 hereof, a Replacement Airframe, together with the same number of
Replacement Engines as the Engines, if any, subject to such Event of Loss, shall
have been substituted for the Airframe and the Engines subject to such Event of
Loss), on the earlier of the date of Borrower’s payment with respect to such
Event of Loss in Section 4.01(d) hereof and the last day permitted for such
payment under said Section 4.01(d).  Any prepayment pursuant to this Section
2.10(b) shall require at least three Business Days prior written notice from
Borrower to each Note Holder.

 

SECTION 2.11.  Provisions Relating to Prepayment.  (a) Borrower shall have no
right to prepay the principal amount of the Notes except as permitted by Section
2.10.  On the date of prepayment, the principal amount of the Notes so to be
prepaid, plus accrued interest thereon to the date of prepayment, together with
the Breakage Amount, if any, shall become due and payable on the prepayment
date.

 

(b)                                 On the date fixed for prepayment under
Section 2.10, immediately available funds in Dollars shall be deposited by
Borrower in the account of Security Trustee at the place and by the time and
otherwise in the manner provided in Section 2.04, in an amount equal to the
principal amount of Notes to be prepaid together with accrued and unpaid
interest thereon to the date fixed for such prepayment, the Breakage Amount, if
any, and all other amounts due to Note Holders hereunder, thereunder and under
the other Operative Documents.

 

(c)                                  [intentionally omitted]

 

SECTION 2.12.  Notes in Respect of Replacement Aircraft.  Upon the execution and
delivery of a Mortgage Supplement covering a Replacement Airframe and/or
Replacement Engine, as provided in Section 5.06, each Note shall be deemed to
have been issued in connection with such Replacement Airframe and/or Replacement
Engine and each Note issued thereafter upon a transfer or exchange of, or as a
replacement for, a Note, shall be designated as having been issued in connection
with such Replacement Airframe and/or Replacement Engine, but without any other
change therein except as provided for in this Article II.

 

SECTION 2.13.  Increased Regulatory Costs; Illegality.

 

(a)                                  If the enactment, adoption or promulgation,
after the Closing Date, of any applicable law or regulation or any change, after
the Closing Date, in any applicable law, rule, regulation, guidance or ruling or
any exceptions thereto (or any applicable published change, after the Closing
Date, in the interpretation thereof (whether or not having the force of law) or
any compliance by such Lender with any request from such authority (provided
that the observance thereof is in accordance with the reasonable practice of
lenders in the country concerned)) of general applicability by any governmental,
fiscal, monetary or other authority charged with the administration or
application thereof (in each of the foregoing cases which is binding upon such
Lender, in any applicable jurisdiction for purposes of funding or maintaining
any Note or the participation by such Lender in the transactions contemplated
hereby and by the other Operative Documents), (1) shall make it unlawful for
such Lender to fund or maintain its Note or (2) shall:

 

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding any such requirement with respect to which such Lender is
entitled to compensation during the relevant interest period and excluding any
regulatory change the effect of which is the implementation of the Basle Accord
as in effect on the date hereof) against deposits with, or credit extended by,
such Lender by reason of the funding or maintaining of its Note;

 

(ii)                                  impose, modify or deem applicable a
capital adequacy requirement which such Lender can establish has the effect of
increasing the amount of capital required to be maintained by such Lender, but
only to the extent that such increase is directly attributable and allocable to
such Lender’s obligations to fund and maintain its Note; or

 

(iii)                               impose, modify or deem applicable any Tax
(not excluded from indemnification under Section 6(b) of the Loan Agreement), or
other governmental, monetary or other charge or other condition which in each
case is in the nature of such reserve, special deposit or similar requirement;

 

and the result of any of the foregoing clauses (i), (ii) and (iii) shall be to
increase in the aggregate and by a material amount the costs to such Lender, but
only to the extent that such increase is directly attributable and allocable to
funding and maintaining the Note (any such reserve, special deposit, similar
requirement, Tax or other governmental, monetary or other charge or condition or
capital adequacy cost being hereinafter collectively referred to as an
“Increased Cost”) then the Lender shall promptly provide Security Trustee and
Borrower with written notice of such event giving rise to such illegality or
Increased Cost; provided, that in assessing the effect of such enactment,
adoption, change or condition and determining such Increased Cost, such Lender
shall evaluate and apply the requirements in respect of its Note hereunder in a
manner which is no less favorable to Security Trustee and Borrower than, and
shall not discriminate in such evaluation and application in relation to, and
with respect to clauses (i) and (ii) above, the other deposits with or credit
extended by the Lender involving other Persons, and with respect to clause (ii)
above, comparable funding obligations held by the Lender of the same type and
category involving other Persons. Such notice shall be accompanied by an
officer’s certificate describing in reasonable detail (A) the events giving rise
to such illegality or Increased Cost, (B) the basis for determining and
allocating such Increased Cost with respect to the Note and a statement to the
effect that the determination for such Increased Cost in connection with its
obligations under its Note has been made in a manner that does not discriminate
against Security Trustee or Borrower, and (C) a good faith estimate of the
amount expected to be incurred by the Lender (such estimate to set out in
reasonable detail the basis on which it has been prepared).

 

Within thirty (30) days of the receipt of any invoice for Increased Cost
incurred following (or accompanying such notice), Borrower shall remit the
amount of such Increased Cost to such Lender.

 

Notwithstanding any of the provisions hereof, such Lender shall not be entitled
to serve notice to cause a payment of Increased Cost if (I) the Lender (or any
office, branch or Affiliate thereof) incurred the relevant Increased Cost as a
result of the Lender’s (or any office, branch or Affiliate thereof) having acted
in a manner contrary to, or failed to act in a manner required by, the
applicable laws, rules, regulations, rulings or exceptions thereto or
interpretations thereof or (II) the relevant Increased Cost was imposed with
respect to the period prior to receipt by Borrower of the notice with respect
thereto pursuant to the first paragraph of this Section 2.13.

 

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall not be required to make
payments under this Section 2.13 to any Lender if (i) a claim hereunder arises
through circumstances peculiar to such Lender and which do not affect commercial
lenders in the same jurisdiction generally, (ii) such Lender is not also seeking
indemnification against similar increased costs, to the extent it is entitled to
do so, in transactions with substantial borrowers (it being agreed that an
officer’s certificate to the contrary from any such Lender shall constitute
conclusive evidence of such fact) or (iii) the claim arises out of a voluntary
relocation by such Lender of its lending office.

 


ARTICLE III

RECEIPT, DISTRIBUTION AND APPLICATION OF


INCOME FROM THE MORTGAGE ESTATE

 

SECTION 3.01.  Principal and Interest Distribution.  (a) Except as otherwise
provided in Section 3.03, any payment of principal and interest payable on any
Payment Date or on overdue payments of principal and interest shall be promptly
distributed to pay in full the principal and interest and other amounts (as well
as any interest on overdue principal and, to the extent permitted by law, on
interest and other amounts) then due on or in respect of the Notes to the Note
Holders thereof ratably, without priority of any one Note over any other Note,
in the proportion that the amount of such payment or payments then due under
each Note bears to the aggregate amount of the payments then due under all
Notes.

 

(b)                                 Application of Other Amounts Held by
Security Trustee.  Except as otherwise provided in Section 3.03, if for any
reason there shall not have been distributed on any Payment Date the full amount
then distributable pursuant Section 3.01(a), Security Trustee shall, if so
requested in writing by a Majority in Interest of Note Holders, distribute other
payments of the character referred to in Sections 4.01(d)(vi) and 4.01(e)(ix)
then held by it or thereafter received by it, to all Note Holders to the extent
necessary to enable Security Trustee to make all the distributions then due
pursuant to Section 3.01(a).

 

SECTION 3.02.  Prepayment, Event of Loss and Replacement, Insurance Proceeds.

 

(a)                                  Prepayment.  Any payment received by
Security Trustee as the result of a payment or prepayment described in Section
2.10, shall be applied to prepayment of the Notes and to all other amounts
payable thereunder or hereunder or under the other Operative Documents as
provided in Section 2.10 by applying such funds in the following order of
priority:  first, so much of such payment as shall be necessary to reimburse
Security Trustee for any costs or expenses reasonably incurred in connection
with such prepayment shall be paid to Security Trustee, and second, so much of
such payment as shall be necessary to pay all amounts then due to the Note
Holders pursuant to said Section 2.10 shall be distributed to such Note Holders,
ratably, without priority of any one Note Holder over any other such Note
Holder.

 

(b)                                 Insurance Proceeds upon Event of Loss.  With
respect to any payment of insurance proceeds received by Security Trustee as a
result of the occurrence of an Event of Loss with respect to the Airframe or any
Engine, any such insurance proceeds so received shall be held by the Security
Trustee as security for the obligations of Borrower under the Operative
Documents and invested in accordance with the terms of Section 3.07, provided
that, subject to Section 4.01(e)(ix), such proceeds shall be released to
Borrower upon Borrower’s written request upon the replacement of such damaged
Airframe or Engine as provided in Sections 4.01(d) and 5.06 hereof.  In the
event the Airframe or any Engine is replaced in accordance with Sections 4.01(d)
and 5.06 hereof, provided that Borrower shall have fully performed or,
concurrently therewith, will fully perform the terms of Sections 4.01(d) and
5.06

 

--------------------------------------------------------------------------------


 

hereof, Borrower may elect by written notice to Security Trustee to apply such
insurance proceeds directly to the acquisition of the Replacement Airframe or
Replacement Engine, as the case may be.

 

(c)                                  Insurance Proceeds other than upon Event of
Loss.  With respect to any payment of insurance proceeds otherwise than in
respect of an Event of Loss, any insurance proceeds so received by Security
Trustee shall be held by Security Trustee as security for the obligations of
Borrower under the Operative Documents and invested in accordance with the terms
of Section 3.07, provided that, subject to Section 4.01(e)(ix), such proceeds
shall be released to Borrower upon receipt by Security Trustee of evidence
reasonably satisfactory to the Security Trustee of the repair of such damage to
the Airframe or Engine or as otherwise provided in Section 4.01(e) hereof;
provided, further, that upon receipt from Borrower of evidence reasonably
satisfactory to Security Trustee that the damage giving rise to such payment
shall be repaired, Borrower may elect by written notice to Security Trustee to
apply such insurance proceeds to the repair of the Aircraft, Airframe or the
Engine.

 

(d)                                 Proceeds from Government or Other Party. 
Any amounts received by Security Trustee directly or indirectly from any
Governmental Authority or other party (other than an insurer) pursuant to any
provisions of Section 4.01(d)(iii) shall be held by the Security Trustee, as
security for the obligations of Borrower under the Operative Documents and shall
be invested in accordance with the terms of Section 3.07 and at such time as the
conditions for payment to Borrower specified in said Section 4.01(d)(iii) shall
be fulfilled, such amount, and the proceeds of any investments thereof, shall,
to the extent not applied to such obligations of Borrower, be paid pursuant to
instruction to Borrower to the extent provided in this Mortgage.

 

SECTION 3.03.  Payment After Event of Default, etc.  Notwithstanding Section
3.02 and except as otherwise provided in Section 3.05(ii), all payments received
and amounts held or realized by Security Trustee after an Event of Default shall
have occurred and so long as such an Event of Default shall be continuing and
Security Trustee shall have foreclosed or enforced the Lien of this Mortgage or
after the Notes shall have become due and payable as provided in Section 4.03,
together with all payments or amounts then held by Security Trustee as part of
the Mortgage Estate, shall be promptly distributed by Security Trustee in the
following order of priority:

 

First, so much of such payments or amounts as shall be required to reimburse
Security Trustee for any tax, fees, expense, charge or other loss incurred by
Security Trustee (to the extent reimbursable pursuant to the terms of this
Mortgage not previously reimbursed) (including, without limitation, the expenses
of any sale, taking or other proceeding, reasonable attorneys’ fees and
expenses, court costs, and any other expenditures incurred or expenditures or
advances made by Security Trustee in the protection, exercise or enforcement of
any right, power or remedy or any damages sustained by Security Trustee,
liquidated or otherwise, upon such Event of Default) shall be applied by
Security Trustee in reimbursement of such expenses;

 

Second, so much of such payments or amounts remaining as shall be required to
reimburse the Note Holders in full for payments made pursuant to Section 5.03
(to the extent not previously reimbursed) shall be distributed to such Note
Holders, and if the aggregate amount remaining shall be insufficient to
reimburse all such payments in full, it shall be distributed ratably, without
priority of any Note over any other, in the proportion that the aggregate amount
of the unreimbursed payments made by each such Note Holder pursuant to Section
5.03 bears to the aggregate amount of the unreimbursed payments made by all Note
Holders pursuant to Section 5.03;

 

Third, so much of such payments or amounts remaining as shall be required to pay
in full to the Note Holders the Breakage Amount, if any, and all other amounts
payable pursuant to the indemnification provisions of Section 6 of the Loan
Agreement or pursuant to any other provision of any

 

--------------------------------------------------------------------------------


 

Operative Document and secured hereunder (other than amounts payable pursuant to
clause “second”, “fourth”, or “fifth” of this Section 3.03) to Note Holders and
remaining unpaid shall be distributed to such Note Holders, and if the aggregate
amount remaining shall be insufficient to pay all such amounts in full, it shall
be distributed ratably, without priority of any Note over any other, in the
proportion that the aggregate amount due each Note Holder under this clause
“third” bears to the aggregate amount due all Note Holders under this clause
“third”;

 

Fourth, so much of such payments or amounts remaining as shall be required to
pay in full the aggregate amount of all accrued but unpaid interest to the date
of distribution on the Notes shall be distributed to the Note Holders, and if
the aggregate amount remaining shall be insufficient to pay all such amounts in
full, it shall be distributed ratably, without priority of any one Note over any
other, in the proportion that the aggregate amount of all accrued but unpaid
interest to the date of distribution on each Note bears to the aggregate amount
of all accrued but unpaid interest to the date of distribution on all Notes;

 

Fifth, so much of such payments or amounts remaining as shall be required to pay
in full the aggregate unpaid principal amount of all Notes shall be distributed
to the Note Holders, and if the aggregate amount remaining shall be insufficient
to pay all such amounts in full, it shall be distributed ratably, without
priority of any one Note over any other, in the proportion that the aggregate
unpaid principal amount of each Note bears to the aggregate unpaid principal
amount of all Notes;

 

Sixth, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed to Borrower.

 

SECTION 3.04.  Certain Payments.  (a) Except as otherwise provided in this
Mortgage, any payments received by Security Trustee for which provision as to
the application thereof is made in the Operative Documents shall be applied
forthwith to the purpose for which such payment was made in accordance with the
terms thereof.

 

(b)                                 Except as otherwise provided in Sections
3.01(b) or 3.03, Security Trustee will distribute, promptly upon receipt, any
indemnity payment or payment of damages received by it from Borrower in respect
of Security Trustee in its individual capacity or any Note Holder pursuant to
Section 6 of the Loan Agreement, directly to the Person entitled thereto.

 

SECTION 3.05.  Other Payments.  Any payments received by Security Trustee whose
purpose or intended payee is not identified shall be held by Security Trustee
pending identification of the intended purpose of such payment, and thereafter,
if no provision as to the application thereof is made in this Mortgage, shall be
distributed by Security Trustee (i) to the extent received or realized at any
time prior to the payment in full of all obligations to the Note Holders secured
by the Lien of this Mortgage, in the order of priority specified in Section
3.03, and (ii) to the extent received or realized at any time after payment in
full of all obligations to the Note Holders secured by the Lien of this
Mortgage, in the following order of priority:  first, in the manner provided in
the clause “first” of Section 3.03 and second, in the manner provided in clause
“seventh” of Section 3.03.

 

SECTION 3.06.  Payments to Borrower.  Any amounts distributed hereunder by
Security Trustee to Borrower shall be paid to Borrower by wire transfer of funds
of the type received by Security Trustee at the address and account set forth in
Schedule I to the Loan Agreement or at such other office and to such other
account or accounts of such entity or entities as shall be designated by notice
from Borrower to Security Trustee from time to time.

 

--------------------------------------------------------------------------------


 

SECTION 3.07.  Investment of Amounts Held by Security Trustee.  Any amounts held
by Security Trustee pursuant to Section 3.02 or pursuant to any provision of any
other Operative Document providing for amounts to be held by Security Trustee
shall be invested by Security Trustee from time to time in Permitted Investments
as directed in writing by Borrower.  Unless otherwise expressly provided in this
Mortgage, any income realized as a result of any such investment, net of
Security Trustee’s reasonable fees and expenses in making such investment, shall
be held and applied by Security Trustee in the same manner as the principal
amount of such investment is to be applied and any losses, net of earnings and
such reasonable fees and expenses, shall be charged against the principal amount
invested.  Security Trustee shall not be liable for any loss resulting from any
investment required to be made by it under this Mortgage other than by reason of
its willful misconduct or gross negligence or any negligence in the handling or
application of funds, and any such investment may be sold (without regard to its
maturity) by Security Trustee without instructions whenever Security Trustee
reasonably believes such sale is necessary to make a distribution required by
this Mortgage.

 

ARTICLE IV

COVENANTS; EVENTS OF DEFAULT;

REMEDIES OF SECURITY TRUSTEE

 

SECTION 4.01.  Covenants of Borrower.  So long as the Lien of the Mortgage has
not been discharged and terminated pursuant to the terms hereof, Borrower hereby
covenants and agrees as follows:

 

(a)                                  Liens.  Except as expressly permitted
hereby, Borrower will not directly or indirectly create, incur, assume or suffer
to exist any Lien on or with respect to the Aircraft, Airframe or Engines, title
thereto or any interest therein or in this Mortgage, except (i) the Lien of this
Mortgage, (ii) Liens for Taxes of Borrower either not yet due or being contested
in good faith by appropriate proceedings so long as such proceedings do not
involved any material risk of the sale, forfeiture or loss of the Airframe or
any Engine or any interest therein, (iii) materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’, or other like Liens arising in the ordinary course of
Borrower’s business securing obligations that are not overdue or are being
contested in good faith by appropriate proceedings so long as such proceedings
do not involve any material risk of the sale, forfeiture or loss of the Airframe
or any Engine or any interest therein, (iv) Liens arising out of any judgment or
award against Borrower with respect to which at the time an appeal or proceeding
for review is being prosecuted in good faith by appropriate proceedings
diligently conducted and with respect to which there shall have been secured and
continuing a stay of execution pending such appeal or proceeding for review, so
long as such proceedings do not involve any material risk of the sale,
forfeiture or loss of the Airframe or any Engine or any interest therein and (v)
any other Lien with respect to which Borrower shall have provided a bond or
other security in an amount and under terms reasonably satisfactory to Security
Trustee.  Borrower will promptly, at its own expense, take (or cause to be
taken) such actions as may be necessary duly to discharge any such Lien not
permitted above if the same shall arise at any time.

 

(b)                                 Registration, Maintenance and Operation;
Possession; Insignia.

 

(i)                                     Registration and Maintenance.  Borrower,
at its own cost and expense, shall:  (1) cause the Aircraft to be and to remain
duly registered with the FAA in the name of Borrower under the Transportation
Code; (2) maintain, inspect, test, service, repair, and overhaul (or cause to be
maintained, inspected, tested, serviced, repaired, and overhauled) the Aircraft
(and any engine that is not an Engine but that is installed on the Aircraft) (A)
so as to keep the Aircraft in as good condition and appearance as when
originally delivered to Borrower by the Manufacturer on the Acquisition Date,
ordinary wear and tear excepted, in good operating condition and in compliance
at all times with

 

--------------------------------------------------------------------------------


 

Borrower’s FAA-approved maintenance program for the Aircraft, as well as in
compliance with Manufacturer’s or Engine Manufacturer’s mandatory service
bulletins and so as to maintain in full force and effect any warranties of the
Manufacturer or the Engine Manufacturer and to keep the Aircraft in such
condition as may be necessary to enable all certificates, licenses, permits and
authorizations required for the use and operation of the Aircraft and each
Engine and Part, including the airworthiness certification for the Aircraft to
be maintained in good standing at all times (other than during temporary periods
of storage, maintenance, or modification in accordance with applicable
regulations or when the FAA or other aviation authority having jurisdiction over
the Aircraft grounds Bombardier Regional Jet Aircraft Model CL-600-2B19
aircraft) under (x) the Transportation Code, or (y) the applicable laws of any
other jurisdiction in which the Aircraft may then be registered from time to
time;  provided, however, that Borrower may, in good faith, contest the validity
or application of any law, rule, regulation, order or bulletin in any reasonable
manner that does not materially adversely affect the respective interest of
Security Trustee or Lender in or to such Airframe or Engines or any Operative
Document and such contest or failure to comply will not result in any material
risk of loss, sale, forfeiture or damage to the Aircraft or any risk of civil or
criminal liability to Security Trustee or Lender; (B) in substantially the same
manner as Borrower maintains, inspects, tests, services, repairs or overhauls
similar aircraft operated by Borrower in similar circumstances and without in
any way discriminating against the Aircraft; (C) so as to comply with any
requirements under policies of insurance required to be maintained hereunder; or
(D) or such other manner as shall be approved by Security Trustee whether by
reason of its mortgaged status or otherwise; (3) promptly furnish or cause to be
furnished to Security Trustee such information as may be required to enable
Security Trustee to file any reports required to be filed by Security Trustee
with any Governmental Authority because of such person’s interest in the
Aircraft; and (4) maintain or cause to be maintained, in English, all records,
logs and other materials required to be maintained in respect of the Aircraft by
the FAA or the applicable regulatory agency or body of any other jurisdiction in
which the Aircraft may then be registered.

 

(ii)                                  Operation.  Borrower will not maintain,
use, locate, service, repair, overhaul or operate the Aircraft in violation of
any law or any rule, regulation, treaty, order or certificate of any
Governmental Authority (domestic or foreign) having jurisdiction, or in
violation of any airworthiness certificate, license or registration relating to
the Aircraft issued by any such authority or for a purpose for which it is not
designed or in violation of any requirements of insurance pursuant to Section
4.01(e) or in violation of any requirements as may be necessary to keep any
unexpired warranties of Manufacturer or Engine Manufacturer in full force and
effect.  If such law, rule, regulation, treaty, order or certificate requires
alteration of the Aircraft, Borrower will conform thereto or obtain conformance
therewith at no expense to Security Trustee or Lender.  Notwithstanding the
foregoing, after Borrower shall have provided Security Trustee with a
certificate of a Responsible Officer stating all relevant facts with respect
thereto, (except for any mandatory grounding of the Aircraft by an aviation
authority having appropriate jurisdiction) Borrower may contest in good faith
the validity or application of any such law, rule, regulation, treaty, order,
certificate, license, registration or violation in any reasonable manner that
does not adversely affect Lender’s or Security Trustee’s respective interests in
or to the Aircraft or any Operative Document and such contest or non-compliance
will not result in any material risk of loss, forfeiture or damage to the
Aircraft or any risk of unindemnified civil or criminal liability to Security
Trustee or Lender.  In addition, Borrower shall comply with the provisions of
this Article 4 notwithstanding such contest.  If the indemnities or insurance
specified in Section 4.01(e) hereof, have not been obtained, Borrower will not
operate, use or locate the Aircraft in or to any area excluded from coverage by
any insurance required to be maintained by the terms of Section 4.01(e) hereof,
unless such operation results from a hijacking, medical emergency, equipment
malfunction, weather conditions, navigational error, or other extraordinary
events beyond the control of Borrower, so long as Borrower diligently and in
good faith proceeds to remove the Aircraft from such area.   Unless the Aircraft
has been requisitioned for use by the United States Government pursuant to
Section 4.01(d)(iv) hereof and indemnification or insurance has been provided in
accordance with Section 4.01(e) hereof, the Aircraft

 

--------------------------------------------------------------------------------


 

may not be operated, used or located in any declared war zone or in any area
that is an area of recognized hostilities (except to leave any such zone or
area), unless such operation results from a hijacking, medical emergency,
equipment malfunction, weather conditions, navigational error, or other
extraordinary events beyond the control of Borrower, so long as Borrower
diligently and in good faith proceeds to remove the Aircraft from such area.

 

(iii)                               Registration.  Borrower, at its own cost and
expense, shall cause the Aircraft to be duly registered as a United States
aircraft under the Transportation Code in the name of Borrower as the owner
thereof, and shall not take any action or fail to perform any act that would
cause such registration not to remain effective during the Term.

 

(iv)                              Possession.  Borrower will not, without the
prior written consent of Lender, lease or otherwise in any manner deliver,
transfer or relinquish possession of the Airframe or any Engine or install or
permit any Engine to be installed on any airframe other than the Airframe,
provided that so long as no Specified Default or Event of Default shall have
occurred and be continuing at the time of such lease, delivery, transfer or
relinquishment of possession or installation, Borrower may, without the prior
written consent of Lender or Security Trustee:

 

(1)                                  subject the Engines or engines then
installed on the Airframe to normal interchange agreements or any Engine to
normal pooling or similar arrangements, in each case customary in the airline
industry and entered into by Borrower in the ordinary course of its business
with any Certified Air Carrier, Engine Manufacturer, Manufacturer or an
authorized service center of either Manufacturer or Engine Manufacturer, in each
case, not then insolvent or subject to any bankruptcy, reorganization or similar
proceeding;

 

(2)                                  deliver possession of the Airframe or any
Engine to the manufacturer thereof or to any other qualified institution for
testing, service, repair, maintenance or overhaul work on the Airframe or Engine
or any Part of any thereof or for alterations or modifications in or additions
to such Airframe or Engine to the extent required or permitted by the terms of
this Mortgage;

 

(3)                                  install an Engine on an airframe owned by
Borrower which airframe is free and clear of all Liens, except:  (A) Permitted
Liens and those that apply only to engines (other than Engines), appliances,
parts, instruments, appurtenances, accessories, furnishings and other equipment
(other than Parts) installed on such airframe (but not to the airframe as an
entirety) that do not contemplate, permit or require the transfer of title to
such airframe or engine installed thereon, and (B) the rights of third parties
under interchange agreements that would be permitted under Section
4.01(b)(iv)(1);

 

(4)                                  install an Engine on an airframe leased to
Borrower or purchased by Borrower subject to a conditional sale or other
security agreement, provided that (A) such airframe is free and clear of all
Liens, except:  (1) the respective rights of the parties to the lease or
conditional sale or other security agreement covering such airframe, or their
assignees, and (2) Liens of the type permitted by Section 4.01(b)(iv)(3) and (B)
such lease, conditional sale or other security agreement effectively provides
that such Engine shall not become subject to the lien of such lease, conditional
sale or other security agreement, notwithstanding the installation thereof on
such airframe; and

 

(5)                                  for a period not to extend beyond the end
of the Term, subject the Airframe or any Engine to: (1) the U.S. Civil Reserve
Air Fleet Program, (2) contracts with the U.S. government or any agency thereof
the obligations of which are supported by the full faith

 

--------------------------------------------------------------------------------


 

and credit of the U.S. government or (3) any wet lease or similar arrangement
under which Borrower maintains operational control of the Aircraft.

 

(6)                                  [intentionally omitted]

 

(v)                                 Insignia.  On or prior to the Closing Date,
or as soon thereafter as practicable, Borrower agrees to affix and maintain (or
cause to be affixed and maintained) in the cockpit of the Airframe adjacent to
the registration certificate therein and on each Engine a plainly visible and
fireproof nameplate having dimensions of not less than 10 cm x 7 cm and bearing
the inscription:

 

“Subject to a security interest in favor of C.I.T. Leasing Corporation, as
Security Trustee”

 

(such nameplate to be replaced, if necessary, with a nameplate reflecting the
name of any successor Security Trustee, in each case as permitted under the
Operative Documents).

 

Except as above provided, Borrower will not allow the name of any Person to be
placed on the Airframe or on any Engine as a designation that might be
interpreted as a claim of ownership, provided that nothing herein contained
shall prohibit Borrower from placing its customary colors, name and insignia on
the Airframe or any Engine.

 

(vi)                              Holding Out.  Borrower agrees that it will not
at any time represent or hold out Lender or Security Trustee or any Affiliate of
any of them (and will use its best efforts to ensure that none of Lender and
Security Trustee or any Affiliate of any of them is not at any time represented
or held out) as being in any way connected or associated with any operation of
the Airframe, any Engine or any Part or any other operations or carriage
undertaken by Borrower.

 

(vii)                           No Pledging of Credit.  Borrower is not
authorized to, and agrees that it will not purport to, pledge the credit of
Lender or Security Trustee for any maintenance, service, repairs, or overhauls
of, modifications to, or changes or alterations in, the Airframe, any Engine, or
any Part, or for any other purpose whatsoever.

 

(c)                                  Replacement and Pooling of Parts;
Alterations, Modifications and Additions.

 

(i)                                     Replacement of Parts.  Borrower, at its
own cost and expense, will promptly replace or cause to be replaced all Parts
that may from time to time become worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use for any
reason whatsoever, except as otherwise provided in Section 4.01(c)(iii) hereof. 
All replacement parts shall be owned by Borrower free and clear of all Liens
(except Permitted Liens, pooling arrangements permitted by Section 4.01(c)(ii)
hereof and replacement Parts temporarily installed on an emergency basis which
are replaced as promptly as practicable thereafter in accordance with the terms
of this Section 4.01(c)) and shall be in as good operating condition as, and
shall have a value, economic useful life and utility equal to or greater than,
the Parts replaced, assuming such replaced Parts were in the condition and
repair required to be maintained by the terms hereof.  All Parts (other than
Obsolete Parts) at any time removed from the Airframe shall remain subject to
the Lien of the Mortgage, no matter where located, until such time as such Parts
shall be replaced by parts that meet the requirements for replacement parts
specified above.  Immediately upon any replacement part becoming incorporated or
installed in or attached to the Airframe or any Engine, without further act
(subject only to Permitted Liens and any pooling arrangement permitted by
Section 4.01(c)(ii) hereof and except replacement parts temporarily installed on
an emergency basis which are replaced as promptly as practicable thereafter in
accordance with the terms of this Section 4.01(c)), (i) such part shall become
subject to the Lien of the Mortgage and

 

--------------------------------------------------------------------------------


 

shall be deemed a Part for all purposes hereof to the same extent as each Part
originally incorporated or installed in or attached to the Airframe or such
Engine and (ii) the replaced Part shall no longer be subject to the Lien of the
Mortgage and shall no longer be deemed a Part hereunder.

 

(ii)                                  Pooling of Parts.  Any Part removed from
the Airframe or any Engine as provided in Section 4.01(c)(i) hereof may be
subjected by Borrower to a pooling arrangement of the type permitted by Section
4.01(b)(iv)(1) hereof, provided that the part replacing such removed Part shall
be incorporated or installed in or attached to such Airframe or Engine in
accordance with Section 4.01(c)(i) hereof as promptly as practicable after the
removal of such removed Part.  In addition, any replacement part may be owned by
any third party subject to such a pooling arrangement, provided that Borrower,
at its expense, as promptly thereafter as practicable, shall either (1) cause
such replacement part to become the property of Borrower, free and clear of all
Liens other than Permitted Liens or (2) replace such replacement part with a
further replacement part owned by Borrower, free and clear of all Liens other
than Permitted Liens.

 

(iii)                               Alterations, Modifications and Additions. 
Borrower, at its expense, will make (or cause to be made) such alterations and
modifications in and additions to the Airframe and Engines as may be required to
be made during the Term to comply with all applicable laws and to meet the
applicable standards of any airworthiness directives or any other standard of
the FAA (or any applicable regulatory agency or body of any other jurisdiction
in which the Aircraft may then be registered) and any mandatory service
bulletins of Manufacturer or Engine Manufacturer (such laws, rules, regulations,
FAA or other applicable regulatory agency requirements and any mandatory
bulletins, collectively “Airworthiness Requirements”); provided, however, that,
Borrower may, in good faith, contest the validity or application of any
Airworthiness Requirement in any reasonable manner that does not adversely
affect the respective interest of Security Trustee or Lender in or to such
Airframe or Engines or any Operative Document and such contest or failure to
comply will not result in any material risk of loss, sale, forfeiture or damage
to the Aircraft or any risk of unindemnified civil or criminal liability to
Lender.  Borrower shall pay all costs of each Airworthiness Requirement.

 

In addition, Borrower, at its expense, may from time to time make such
alterations and modifications or improvements to the Airframe or any Engine as
Borrower may deem desirable in the proper conduct of its business, including
removal of Parts that Borrower deems to be obsolete or no longer suitable or
appropriate for use on the Airframe or such Engine (“Obsolete Parts”), provided
that no such alteration, improvement modification, removal or addition (1)
impairs the condition or airworthiness of the Airframe or such Engine, or
diminishes the value, utility or remaining useful life of the Airframe or such
Engine below the value, utility or remaining useful life thereof immediately
prior to such alteration, modification, removal or addition, assuming the
Airframe or such Engine was then in the condition required to be maintained by
the terms contained herein, except that the value (but not the utility,
condition, airworthiness or remaining useful life) of the Airframe or any Engine
may be reduced by the value of Obsolete Parts that shall have been removed so
long as the aggregate original cost of all Obsolete Parts, which shall have been
removed and not replaced shall not exceed $300,000, and provided that, to the
extent required by applicable law or for the safe operation of the Aircraft or
performance of the function of the Part removed, replacements therefor are
installed on the Aircraft or (2) involves structural alterations to the Aircraft
that would require material realteration to restore the Aircraft to its original
passenger configuration or be inconsistent with the use of the Aircraft as an
aircraft in passenger configuration, provided, that any alteration of the
Aircraft from passenger configuration to non-passenger configuration shall
require the prior written consent of the Security Trustee and Lender.  All parts
incorporated or installed in or attached or added to the Airframe or an Engine
as the result of such alteration, modification or addition shall, without
further act, become subject to the Lien of the Mortgage.  The foregoing
provisions of this second paragraph of subparagraph (iii) shall not apply to
Nonproprietary Parts, which Borrower may add to, or, so long as no Event of
Default has occurred and is continuing and

 

--------------------------------------------------------------------------------


 

the Security Trustee has not commenced the exercise of remedies pursuant to the
terms set forth in this Mortgage, remove from, the Aircraft in its sole and
absolute discretion.  In the event Borrower removes any Nonproprietary Part in
accordance with the immediately preceding sentence, such Nonproprietary Part
shall not be deemed a Part for any purposes herein or in the other Operative
Documents.

 

(iv)                              No Liability for Alteration, Modification or
Addition; Grounding.  In no event shall Security Trustee or Lender bear any
liability or cost whatsoever for (v) any alteration or modification or, or
addition to, the Airframe or any Engine, (w) any grounding of the Aircraft, (x)
suspension of certification of the Aircraft, (y) loss of revenue suffered by
Borrower for any reason whatsoever, or (z) the cost of Nonproprietary Parts.

 

(v)                                 Substitution of Engine.  So long as no Event
of Default exists and Borrower does not discriminate in its selection of an
engine to install on the Airframe based on its mortgaged status, Borrower may at
any time during the Term in its sole discretion substitute any Engine for an
Acceptable Alternate Engine.  Upon such substitution, Borrower shall comply with
the terms of Section 4.01(d)(ii) hereof to the same extent as if an Event of
Loss had occurred with respect to such Engine.

 

(d)                               Loss, Destruction, Requisition, etc

 

(i)                                     Event of Loss with Respect to the
Aircraft.  Upon the occurrence of an Event of Loss with respect to the Airframe
or the Airframe and one or more Engines, Borrower shall (1) forthwith (and, in
any event, within ten days of such occurrence) give Security Trustee notice of
such Event of Loss and (2) within 60 days after such occurrence, give Security
Trustee written notice of its election to perform one of the following options
(it being understood that failure to give such notice shall be deemed an
election of the option set forth in clause (I) below).  Borrower shall:

 

(I)                                    to the extent not paid to Security
Trustee as insurance proceeds, pay or cause to be paid to Security Trustee not
later than the earlier of (i) 180 days after the occurrence of such Event of
Loss, (ii) 5 Business Days following the payment of insurance proceeds with
respect to such Event of Loss, or (iii) the Final Maturity Date, the then
outstanding principal amount of the Notes, together with accrued interest
thereon to the date of such payment, plus the Breakage Amount and all other
amounts due to Note Holders and the Security Trustee under the Operative
Documents; or

 

(II)                                provided that no Specified Default or Event
of Default shall have occurred and be continuing, no later than 180 days
following such Event of Loss substitute an aircraft or an airframe or an
airframe and one or more engines, as the case may be.

 

At such time as Security Trustee shall have received the amounts specified in
(I) above, the Lien of the Mortgage shall be terminated pursuant to, and in
accordance with, Section 9.01 hereof.

 

If Borrower elects to substitute an aircraft (or an airframe or an airframe and
one or more engines, as the case may be), then Borrower shall, at its expense,
obtain good and marketable title to another aircraft (or an airframe or an
airframe and one or more engines that, together with the Engines or Engine
constituting a part of the Aircraft but not installed thereon at the time of
such Event of Loss, constitute the Aircraft) free and clear of all Liens (other
than the Lien of this Mortgage) and having at least the value, utility and
remaining economic useful life (as confirmed by an independent appraiser
selected by Security Trustee and reasonably acceptable to Borrower) and being in
as good condition as the Aircraft subject to such Event of Loss, in each case
assuming that the Aircraft had been maintained in accordance with the terms
hereof, provided that any aircraft, airframe or engine so substituted hereunder
shall be of the same or improved make and model as the Aircraft, and in the case
of an Engine, shall be an Acceptable

 

--------------------------------------------------------------------------------


 

Alternate Engine; and prior to or at the time of any such substitution Borrower,
at its own expense, shall (1) cause such replacement aircraft, airframe or
engine to become subject to the Lien of this Mortgage; (2) cause a Mortgage
Supplement to be filed for recording pursuant to the Transportation Code or the
applicable laws, rules and regulations of any other jurisdiction in which the
Airframe may then be registered and cause a financing statement or statement or
other requisite documents of a similar nature to be filed in such place or
places as necessary in order to perfect the security interests herein created;
(3) furnish Security Trustee with such evidence of Borrower’s title to such
replacement aircraft and of compliance with the insurance provisions of Section
4.01(e) hereof with respect to such substituted property as Security Trustee may
reasonably request and that the substituted property has been entered into
Borrower’s FAA-approved maintenance program; and (4) provide an opinion of
counsel, which counsel shall be reasonably acceptable to Security Trustee, to
the effect that Borrower holds title to such replacement aircraft free and clear
of all Liens (except the Lien of this Mortgage) and Security Trustee shall be
entitled to the benefits and protection of Section 1110 of the Bankruptcy Code
with respect to the aircraft substituted hereunder to at least the same extent
as the original Airframe and Engine or Engines, as the case may be, and
otherwise comply with the provisions and satisfy the conditions set forth in
Section 5.06 hereof.  For all purposes hereof, the property substituted shall
after such transfer be deemed part of the property leased hereunder and shall be
deemed an “Aircraft,” “Airframe” or “Engine,” as the case may be.  No such
substitution shall result in the reduction of any amounts due under the Notes. 
Borrower agrees to pay all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable counsel fees and disbursements and any
costs incurred in connection with Section 5.06 hereof) of Security Trustee and
Lender in connection with the foregoing replacement.

 

(ii)                                  Event of Loss with Respect to an Engine. 
Upon the occurrence of an Event of Loss with respect to an Engine under
circumstances where an Event of Loss has not occurred with respect to the
Airframe, Borrower shall promptly (and in any event, within ten days after such
occurrence) give Security Trustee written notice thereof and shall, within 90
days after the occurrence of such Event of Loss, obtain good and marketable
title to an Acceptable Alternate Engine free and clear of all Liens (other than
the Lien of this Mortgage).  Borrower, at its expense, will (1) cause a Mortgage
Supplement to be filed for recording pursuant to the Transportation Code or the
applicable laws, rules and regulations of any other jurisdiction in which the
Airframe may then be registered and cause a financing statement or statement or
other requisite documents of a similar nature to be filed in such place or
places as necessary in order to perfect the security interests herein created,
(2) furnish Security Trustee with such evidence of Borrower’s title to such
Acceptable Alternate Engine and of compliance with the insurance provisions of
Section 4.01(e) hereof with respect to such Acceptable Alternate Engine as
Security Trustee may reasonably request, (3) furnish Security Trustee with an
opinion of Borrower’s counsel to the effect that title to such Acceptable
Alternate Engine is free and clear of all Liens (except the Lien of this
Mortgage), and (4) otherwise comply with the provisions and satisfy the
conditions set forth in Section 5.06 of this Mortgage.  For all purposes hereof,
each such Acceptable Alternate Engine shall, after such conveyance, be deemed an
“Engine.”  No such substitution shall result in the reduction of any amounts due
under the Notes.  Borrower agrees to pay all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable counsel fees and
disbursements) of Security Trustee and Lender in connection with the foregoing
replacement.

 

(iii)                               Application of Payments from Governmental
Authorities for Requisition of Title, etc.  Any payments (other than insurance
proceeds the application of which is provided for in Section 4.01(e) hereof)
received at any time by Borrower from any Governmental Authority or other person
with respect to an Event of Loss resulting from the theft, disappearance,
destruction, condemnation, confiscation or seizure of, or requisition of title
to or use of, the Airframe or any Engine, will be applied as follows:

 

--------------------------------------------------------------------------------


 

(1)                                  if payments are received with respect to
the Airframe (or the Airframe and any Engine or engines then installed
thereon):  (A) unless the same are replaced pursuant to Section 4.01(d)(i)(II)
hereof, so much of such payments as the then outstanding principal amount of the
Loan, together with accrued interest thereon to the date of such payment, plus
all other amounts due to Note Holders under the Operative Documents shall be
applied in reduction of Borrower’s obligation to pay such sums pursuant to
Section 4.01(d)(i) hereof if not already paid by Borrower, or, if already paid
by Borrower, shall be applied to reimburse Borrower for its payment of such
sums, and following the foregoing application, the balance, if any, of such
payments shall be distributed to Borrower; or (B) if such property is, or is to
be, replaced pursuant to Section 4.01(d)(i)(II) hereof, such payments shall be
paid over to the Security Trustee, and the Security Trustee shall pay such
amounts to Borrower, provided that Borrower shall have fully performed or,
concurrently therewith, will fully perform the terms of the last paragraph of
Section 4.01(d)(i) hereof with respect to the Event of Loss for which such
payments are made; and

 

(2)                                  if such payments are received with respect
to an Engine under circumstances contemplated by Section 4.01(d)(ii) hereof, so
much of such payments remaining shall be paid over to Security Trustee, and the
Security Trustee shall pay such amounts to Borrower, provided that Borrower
shall have fully performed, or concurrently therewith will perform, the terms of
Section 4.01(d)(ii) hereof with respect to the Event of Loss for which such
payments are made.

 

(iv)                              Requisition for Use of the Aircraft by the
United States Government or Government of Registry of the Aircraft; Other
Government Payments.  In the event of the requisition for use of the Airframe
and the Engines or engines installed on the Airframe during the Term not
constituting an Event of Loss by the United States government or any other
Governmental Authority, Borrower shall promptly notify Security Trustee of such
requisition, and all of Borrower’s rights and obligations as set forth in the
Operative Documents with respect to the Aircraft shall continue to the same
extent as if such requisition had not occurred.  Except as set forth in Section
4.01(d)(iii) with respect to certain payments upon the occurrence of an Event of
Loss, all payments received by Borrower from the United States government or any
other Governmental Authority for the use of such Airframe and Engines or
engines, or any other payment by a governmental entity or Person shall be paid
over to, or retained by, Borrower.

 

(v)                                 Requisition for Use of an Engine by the
United States Government or any other Governmental Authority.  In the event of
the requisition for use of an Engine by the United States government or any
other Governmental Authority (other than in the circumstances contemplated by
Section 4.01(d)(iii) or Section 4.01(d)(iv) hereof), Borrower shall replace such
Engine hereunder with an Acceptable Alternate Engine and Borrower shall comply
with the terms of Section 4.01(d)(ii) hereof to the same extent as if an Event
of Loss had occurred with respect to such Engine.  Upon compliance with Section
4.01(d)(ii) hereof, any payments received by Borrower from such Governmental
Authority with respect to such requisition shall be retained by Borrower.

 

(vi)                              Application of Payments During Existence of a
Specified Default or an Event of Default.  Any amount referred to in this
Section 4.01(d) that is payable to or retainable by Borrower shall not be paid
to or retained by Borrower if at the time of such payment or retention a
Specified Default or an Event of Default shall have occurred and be continuing,
but shall be held by or paid over to Security Trustee as security for the
obligations of Borrower under this Mortgage and, if an Event of Default shall
have occurred and be continuing, applied against Borrower’s obligations
hereunder as and when due.  At such time as there shall not be continuing any
such Specified Default or Event of Default, such amount shall be paid to
Borrower to the extent not previously applied in accordance with the preceding
sentence.

 

--------------------------------------------------------------------------------


 

(e)                                  Insurance.

 

(i)                                     Public Liability, Property Damage
Liability, and War Risk Insurance.  Except as provided in Section 4.01(e)(iv),
and subject to the provisions of Section 4.01(e)(vi), Borrower will carry or
cause to be carried, at its expense, with insurers of recognized reputation and
responsibility, comprehensive airline liability and products liability insurance
(including, without limitation, contractual, bodily injury, passenger and
property damage liability) insurance (exclusive of manufacturer’s product
liability insurance) with respect to the Aircraft, in an amount not less than
the amount set forth in Exhibit F hereto.  In addition, Borrower shall at all
times maintain war risk (aviation liability) insurance of the scope
substantially similar to the coverage provided by AVN 52D (or its equivalent)
(but excluding the limitation of liability set forth therein) as specified
below, in an amount (taking into consideration any insurance or indemnification
provided by the United States government or any agency or instrumentality
thereof the obligations of which are supported by the full faith and credit of
the United States government in accordance with Section 4.01(e)(viii) hereof)
not less than the amount set forth on Exhibit F hereto.  Further, all insurance
described in this Section 4.01(e)(i) shall be at least of a scope and coverage
(except as to dollar requirements) as is customarily carried by United States
based regional air carriers engaged in the same or similar business, similarly
situated with the Borrower and operating similar aircraft and engines;
excluding, however, for purposes of the foregoing, regional carriers owned by,
controlled by, or otherwise covered under, a major carriers insurance policy
unless Borrower also has insurance coverage under a major carriers insurance
policy.  For the avoidance of doubt, AVN 52D provides insurance against the
following risks (collectively, “War Risks”): (1) war, invasion, acts of foreign
enemies (whether war be declared or not), civil war, rebellion, revolution,
insurrection, martial law, military or usurped power, or attempts at usurpation
of power, (2) strikes, riots, civil commotions or labor disturbances, (3) any
act of one or more persons, whether or not agents of a sovereign power, for
political or terrorist purposes and whether or not the loss or damage resulting
therefrom is accidental or intentional, (4) any malicious act or act of
sabotage, (5) confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government (whether civil, military or de facto) or public or local authority,
and (6) hi-jacking or any unlawful seizure or wrongful exercise of control of
the aircraft or crew in flight (including any attempt at such seizure or
control) made by any person or persons on board the aircraft acting without the
consent of the insured.

 

(ii)                                  Insurance Against Loss or Damage to the
Aircraft.  Except as provided in Section 4.01(e)(iv), and subject to the
provisions of Section 4.01(e)(vi), Borrower shall maintain or cause to be
maintained in effect, at its expense, with insurers of recognized reputation and
responsibility, all-risk ground, taxiing and flight aircraft hull insurance
covering the Aircraft (including Engines and Parts temporarily removed from the
Aircraft), and fire and explosion coverage, ingestion and lightning and
electrical damage, and extended coverage and all-risk property damage insurance,
including fire and transit, covering Engines and Parts while removed from the
Aircraft and not replaced by similar components (or while removed from the
Aircraft and not destined to be reattached to the Aircraft) insured on a
replacement cost clause; provided that such insurance shall at all times while
the Aircraft is subject to this Mortgage be for an amount on an agreed value
basis not less than 110% of the then outstanding principal amount of the Notes,
together with accrued interest thereon (the “Insured Amount”).  Further,
Borrower shall at all times maintain or cause to be maintained war risk
(aircraft hulls) and governmental confiscation insurance (other than by the
government of registry of the Aircraft) per the terms of AVN48B writeback except
(b) or its equivalent providing insurance against the following risks: (1)
strikes, riots, civil commotions or labor disturbances, (2) any malicious act or
act of sabotage and (3) hi-jacking or any unlawful seizure or wrongful exercise
of control of the aircraft or crew in flight (including any attempt at such
seizure or control) made by any person or persons on board the aircraft acting
without the consent of the insured.  Such insurance described in the immediately
preceding sentence shall be in an amount (taking into consideration any
insurance or indemnification provided by the United States

 

--------------------------------------------------------------------------------


 

government or any agency or instrumentality thereof the obligations of which are
supported by the full faith and credit of the United States government in
accordance with Section 4.01(e)(viii) hereof) not less than the Insured Amount. 
All insurance described in this Section 4.01(e)(ii) shall be at least of a scope
and coverage (except as to dollar requirements) as is customarily carried by
United States based regional air carriers engaged in the same or similar
business, similarly situated with the Borrower and operating similar aircraft
and engines; excluding, however, for purposes of the foregoing, regional
carriers owned by, controlled by, or otherwise covered under, a major carriers
insurance policy unless Borrower also has insurance coverage under a major
carriers insurance policy.

 

(iii)                               Application of Insurance Proceeds.  Except
during a period when a Specified Default or Event of Default has occurred and is
continuing, all losses will be adjusted by Borrower with the insurers.  It is
agreed that all insurance payments received as the result of the occurrence of
an Event of Loss will be applied as follows:

 

(1)                                  If such payments are received with respect
to the Airframe (or the Airframe and the Engines installed thereon), (A) unless
such property is replaced pursuant to Section 4.01(d)(i)(II) hereof, such
payments as shall not exceed the then outstanding principal amount of the Note,
together with accrued interest thereon to the date of such payment, plus all
other amounts due to Note Holders under the Operative Documents shall be applied
in reduction of Borrower’s obligation to pay such amounts and the other amounts
payable under Section 4.01(d)(i), if not already paid by Borrower, or, if
already paid by Borrower, shall be applied to reimburse Borrower for its payment
of such amounts, and the balance, if any, of such payments remaining thereafter
will be paid over to, or retained by Borrower, or (B) if such property is, or is
to be, replaced pursuant to Section 4.01(d)(i)(II) hereof, such payments shall
be paid over to Security Trustee, and the Security Trustee shall pay such
amounts to Borrower, provided that Borrower shall have fully performed or,
concurrently therewith, will fully perform the terms of Section 4.01(d)(i)(II)
hereof with respect to the Event of Loss for which such payments are made.

 

(2)                                  If such payments are received with respect
to an Engine under the circumstances contemplated by Section 4.01(d)(ii) hereof,
such payments shall be paid over to Security Trustee, and the Security Trustee
shall pay such amounts to Borrower, provided that Borrower shall have fully
performed or, concurrently therewith, will fully perform the terms of Section
4.01(d)(ii) hereof with respect to the Event of Loss for which such payments are
made.

 

(3)                                  The insurance payments for any property
damage loss to the Airframe or any Engine not constituting an Event of Loss with
respect thereto shall be paid over to, or retained by, Borrower if $2,500,000 or
less; otherwise, to Security Trustee.

 

(iv)                              Aircraft Not In Operation.  During any period
that the Airframe or an Engine while temporarily removed from the Aircraft and
not replaced by similar components, as the case may be, is grounded and not in
operation, Borrower may, so long as Borrower takes reasonable measures to
protect the Airframe and the Engines, carry or cause to be carried as to such
non-operating property, in lieu of the insurance required by Sections 4.01(e)(i)
and (e)(ii) above, and subject to the provisions of Section 4.01(e)(vi),
insurance otherwise conforming with the provisions of Sections 4.01(e)(i) and
(e)(ii), except that the amounts of coverage, the scope of the risks and the
type of insurance shall be consistent with industry practice for similarly
situated United States air carriers in respect of the same or similar aircraft
which are similarly grounded and not in operation, provided that the amount of
coverage, the scope of risks and type of insurance shall be at least as
favorable as from time to time applicable to aircraft owned or leased by
Borrower of the same type as the Aircraft similarly grounded and not in
operation; provided that subject to the provisions of Section 4.01(e)(vi),
Borrower shall maintain

 

--------------------------------------------------------------------------------


 

insurance against risk of loss or damage to the Aircraft in an amount at least
equal to the Insured Amount during such period that the Aircraft is on the
ground and not in operation.

 

(v)                                 Reports, etc.  Borrower will furnish, or
cause to be furnished, to Security Trustee and Lender on or before the Closing
Date and during each calendar year thereafter on or before the anniversary of
the Closing Date a certificate of insurance and broker’s letter of undertaking,
signed by an independent firm of insurance brokers reasonably acceptable to
Security Trustee (the “Insurance Brokers”), describing in reasonable detail the
hull and liability insurance (and property insurance for detached Engines and
Parts) then carried and maintained with respect to the Aircraft and stating the
opinion of such firm that such insurance complies with the terms hereof and that
premiums have been paid.  Borrower will cause such Insurance Brokers to agree to
advise promptly Security Trustee and Lender in writing if the Insurance Brokers
cease to be the insurance brokers to Borrower, or of the occurrence of any
default in the payment of any premium and of any other act or omission on the
part of Borrower of which it has actual knowledge and that might invalidate or
render unenforceable, in whole or in part, any insurance on the Aircraft as
required by the terms hereof and to advise such Persons in writing at least 30
days prior to the cancellation (but not scheduled expiration) or material change
or lapse of any insurance required to be maintained pursuant to this Section
4.01(e).  In addition, Borrower will also cause such Insurance Brokers to
deliver to Security Trustee, on or prior to the date of expiration of any
insurance policy referenced in a previously delivered certificate of insurance,
a new certificate of insurance, substantially in the same form as delivered by
Borrower to such parties on the Closing Date except for changes in the report or
the coverage consistent with the terms hereof.  If Borrower fails to maintain or
cause to be maintained insurance as herein provided, Security Trustee or any
Note Holder may at its sole option, but without any obligation to do so, provide
such insurance and, in such event, Borrower shall, upon demand, reimburse
Security Trustee, for the cost thereof to Security Trustee; provided, however,
that no exercise by Security Trustee of said option shall affect the provisions
of this Mortgage, including the provisions that failure by Borrower to maintain
insurance prescribed hereunder shall constitute an Event of Default.

 

(vi)                              Self-Insurance.  Subject to the terms set
forth in Exhibit E hereto, Borrower may self-insure the risks required to be
insured against pursuant to this Section 4.01(e).

 

(vii)                           Additional Insurance.  Borrower may at its own
expense carry insurance with respect to its interest in the Aircraft in amounts
in excess of that required to be maintained by this Section 4.01(e).  Security
Trustee or Lender or any Affiliate thereof may carry for its or their own
account at its or their sole cost and expense insurance with respect to its
interest in the Aircraft, and such insurance does not adversely affect or
materially impair Borrower from carrying the insurance required by this Section
4.01(e) or adversely affect such insurance or the cost thereof (it being
understood that all salvage rights to the Airframe and Engines shall remain with
Borrower’s insurers).

 

(viii)                        Indemnification by Government in Lieu of
Insurance.  Notwithstanding any provisions of this Section 4.01(e) requiring
insurance, Security Trustee agrees to accept, in lieu of insurance against any
risk with respect to the Aircraft, indemnification from, or insurance provided
by, the United States government or any agency or instrumentality thereof the
obligations of which are supported by the full faith and credit of the United
States government, against such risk in an amount that, when added to the amount
of insurance against such risk maintained by Borrower shall be at least equal to
the amount of insurance against such risk otherwise required by this Section
4.01(e) (taking into account self-insurance permitted by Section 4.01(e)(vi)
hereof).  Any such indemnification or insurance provided by the United States
government or any agency or instrumentality thereof shall provide substantially
similar protection as the insurance required by this Section 4.01(e).  Borrower
shall furnish, in advance of attachment of such indemnity or insurance, a
certificate of a Responsible Officer of Borrower confirming

 

--------------------------------------------------------------------------------


 

in reasonable detail the amount and scope of such indemnification or insurance
and that such indemnification or insurance complies with the preceding sentence.

 

(ix)                                Application of Payments During Existence of
a Specified Default or an Event of Default.  Any amount referred to in this
Section 4.01(e) that is payable to or retainable by Borrower shall not be paid
to or retained by Borrower if at the time of such payment or retention a
Specified Default or an Event of Default shall have occurred and be continuing,
but shall be held by or paid over to Security Trustee as security for the
obligations of Borrower under this Mortgage and, if an Event of Default shall
have occurred and be continuing, applied against Borrower’s obligations
hereunder as and when due.  At such time as there shall not be continuing any
such Specified Default or Event of Default, such amount shall be paid to
Borrower to the extent not previously applied in accordance with the preceding
sentence.

 

(x)                                   Terms of Insurance Policies.  Each policy
carried in accordance with Sections 4.01(e)(i) and (e)(ii) hereof covering the
Aircraft, and any policies taken out in substitution or replacement for any such
policies, (A) shall in the case of liability insurance carried pursuant to
Section 4.01(e)(i), including all war risk insurance as required by such
section, name the Additional Insureds as additional insureds, and in the case of
insurance carried pursuant to Sections 4.01(e)(i) and (e)(ii), name the Loss
Payee as first loss payee (but without imposing on any such party liability to
pay premiums, calls or other charges with respect to such insurance), (B) shall
provide that if the insurers cancel such insurance for any reason whatever, or
if the same is allowed to lapse for non-payment of premium or if any material
change is made in the insurance that adversely affects the interest of any
Additional Insured under this Agreement, such lapse, cancellation or change
shall not be effective as to any Additional Insured for 30 days (seven days in
the case of war risk and allied perils coverage) after receipt by the Insurance
Broker of written notice by such insurers of such lapse, cancellation or change,
(C) shall provide that the Additional Insureds shall have no liability for
premiums, commissions, calls, assessments, warranties or representations to
underwriters, or advances with respect to such policies, (D) shall provide that
such insurance is primary without right of contribution, (E) shall provide that
in respect of the respective interest of each Additional Insured under this
Agreement in such policies the insurance shall not be invalidated by any action
or inaction of Borrower or any other Person and shall insure the respective
interests of the Additional Insureds, as they appear under this Agreement,
regardless of any breach or violation of any representation, warranty,
declaration or condition contained in such policies by Borrower or, in the case
of an Additional Insured, the breach or violation by any other Additional
Insured, (F) shall expressly provide that all of the provisions thereof, except
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured, (G) shall provide that the Additional
Insured shall have no responsibility for premium and the insurers shall waive
any right of set-off or counterclaim against the Additional Insureds except in
respect of outstanding premium in respect of the Aircraft and shall waive any
rights of subrogation against the Additional Insureds, (H) shall provide that
(1) in the event of a loss involving the Aircraft, Airframe, or an Engine for
which proceeds are in excess of $2,500,000, the proceeds in respect of such loss
up to the amount of the then outstanding principal amount of the Notes plus all
other amounts due to the Note Holders under the Operative Documents, together
with accrued interest thereon shall be payable, to Security Trustee as loss
payee; provided, that the application of such insurance proceeds shall be as
provided in Section 4.01(e)(iii), with any amounts paid and held by Security
Trustee for any period being subject to Section 3.07 hereof; provided, further,
that in the case of any payment to Security Trustee otherwise than in respect of
an Event of Loss, Security Trustee shall, upon receipt of evidence reasonably
satisfactory to it that the damage giving rise to such payment has been
repaired, pay the amount of such payment, and any interest or income earned
thereon in accordance with Section 3.07 hereof, to Borrower or its order
(provided, that Borrower may elect by written notice to Security Trustee to
apply such insurance proceeds directly to the repair of the relevant Airframe or
Engine, as the case may be), and (2) the entire amount of any such loss for
which proceeds are $2,500,000 or less or the amount of any proceeds of any such
loss in excess of the

 

--------------------------------------------------------------------------------


 

then outstanding principal amount of the Notes, together with accrued interest
thereon plus all other amounts due to the Note Holders under the Operative
Documents shall be paid to Borrower or its order unless a Specified Default or
an Event of Default shall have occurred and be continuing and the insurers have
been notified thereof by Security Trustee, (I) shall specifically exclude
coverage for any Additional Insured or Loss Payee with respect to any claim
arising out of the legal liability of such Person as manufacturer, repairer,
supplier or servicing agent of the Aircraft and shall not operate to prejudice
the rights of recourse of the underwriters of such insurance against any such
Additional Insured or Loss Payee where such rights of recourse would have
existed had such exclusion not been effected under such policies, (J) shall be
payable in Dollars, and (K) in the event the hull “all risks” and hull war risks
policies are placed separately, shall contain AVS103 (or its equivalent) (being
the current London market endorsement for such).

 

Notwithstanding the foregoing, in the event the insurance acquired by Borrower
is subject to the AVN 67B endorsement, to the extent the terms of such
endorsement conflict with the foregoing, the terms of AVN 67B shall apply.

 

(f)                                    Inspection.  At all reasonable times
prior to the termination of this Mortgage pursuant to Section 9.01 (but with
respect to each Person, so long as no Default relating to the maintenance of the
Aircraft or Event of Default shall have occurred and be continuing, no more than
once in any twelve month period for such Person), the Lender may conduct an
inspection of the Aircraft and any Engine and the books and records of Borrower
relative thereto and to this Mortgage.  Such inspection of the Aircraft shall be
limited to a visual, walk-around inspection which may include boarding the
Aircraft, but shall not include opening any panels or bays (although those
otherwise open may be inspected), and, so long as no Event of Default shall have
occurred and be continuing, shall be conducted so as not to interfere with
Borrower’s business or operation and maintenance of the Aircraft; provided, that
the foregoing limitation regarding the opening of any panels or bays shall not
apply with respect to Lender if an Event of Default has occurred and is
continuing.  Upon the written request of Security Trustee, Borrower will use
reasonable efforts to, but shall not be obligated to, give such Person notice of
the next scheduled “C” check or other heavy maintenance visit with respect to
the Aircraft or any Engine and afford such Person an opportunity to be present
at the same (in exercise of its annual inspection right) without interfering in
any material respect with the maintenance, operations or business of Borrower. 
Borrower shall furnish Security Trustee or any Note Holder such additional
information concerning the location, condition, use and operation of the
Aircraft (including information normally maintained by Borrower regarding flight
hours and cycles) as Security Trustee or any Note Holder may reasonably request,
including the location of the Aircraft and the times and places of scheduled
heavy maintenance.  Neither Security Trustee nor any Note Holder shall have any
duty to make any such inspection and shall not incur any liability or obligation
by reason of not making any such inspection.  Except for any inspection in
connection with an existing Event of Default, Security Trustee or such Note
Holder shall be responsible for costs incurred with respect to any inspection of
the Aircraft.

 

SECTION 4.02.  Event of Default.  “Event of Default” means the occurrence of any
of the following events (whatever the reason for such Event of Default and
whether such event shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administration or governmental body):

 

(a)                                  the failure of Borrower to pay to Security
Trustee when due any payment of principal of, or interest on, any Note and such
failure shall have continued unremedied for 5 Business Days, or the failure of
Borrower to pay to Security Trustee or any other intended recipient when due any
other amount due and payable hereunder, or under any Note or the Loan Agreement,
and such failure shall have continued unremedied for 10 Business Days after
written notice of such failure to Borrower; or

 

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall fail to carry and maintain on
or with respect to the Aircraft (or cause to be carried and maintained)
insurance required to be maintained in accordance with the provisions of Section
4.01(e) hereof; or

 

(c)                                  Borrower or Guarantor shall have failed to
perform or observe (or caused to be performed and observed) in any material
respect any other covenant or agreement to be performed or observed by it under
any Operative Document, and such failure shall continue unremedied for a period
of 30 days after written notice thereof by Security Trustee or any Note Holder;
provided, however, that if Borrower shall have undertaken to cure any such
failure relating to maintenance, service, repair, overhaul or modifications, and
notwithstanding the reasonable diligence of Borrower in attempting to cure such
failure, such failure is not cured within such 30 day period but is curable with
future due diligence, there shall exist no Event of Default under this Section
4.02(c) so long as Borrower is proceeding with due diligence to cure such
failure and shall in fact cure such failure within 150 days following such
notice; or

 

(d)                                 any representation or warranty made by
Borrower herein or in any other Operative Document or any document or
certificate furnished by Borrower or Guarantor in connection herewith or
therewith or pursuant hereto or thereto shall prove to have been incorrect in
any material respect at the time made, and shall continue uncured (together with
any adverse consequence thereof) for a period of 30 days after the receipt by
Borrower of a written notice from Security Trustee or any Note Holder advising
Borrower of the existence of such incorrectness;

 

(e)                                  Borrower shall not be a Certificated Air
Carrier;

 

(f)                                    Guarantor shall fail to observe any
covenant regarding the transfer or assignment of the Guaranty contained in
Section 5(i) of the Loan Agreement and such failure shall continue uncured for a
period of 15 days after written notice from Security Trustee or any Note Holder,
or the Guaranty shall be repudiated by Guarantor or shall otherwise cease to be
in full force and effect; or

 

(g)                                 the commencement of an involuntary case or
other proceeding in respect of Borrower or Guarantor in an involuntary case
under the federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law in the
United States or seeking the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Borrower or Guarantor
or for all or substantially all of its property, or seeking the winding-up or
liquidation of its affairs and the continuation of any such case or other
proceeding undismissed or unstayed for a period of 60 consecutive days or an
order for relief under Chapter 11 of the Bankruptcy Code with respect to
Borrower or Guarantor as debtor or any other order, judgment or decree shall be
entered in any proceeding by any court of competent jurisdiction appointing,
without the consent of Borrower, a receiver, trustee or liquidator of Borrower
or Guarantor, or for all or substantially all of its property, or sequestering
of all or substantially all of the property of Borrower or Guarantor and any
such order, judgment, decree, appointment or sequestration shall be final or
shall remain in force undismissed, unstayed or unvacated for a period of 60
consecutive days after the date of entry thereof; or

 

(g)                                 the commencement by Borrower or Guarantor of
a voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency or other similar law in the United States, or the consent by Borrower
or Guarantor to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of Borrower or Guarantor or for all or substantially all of its
property, or the making by Borrower or Guarantor of any assignment for the
benefit of creditors or Borrower or Guarantor shall take any corporate action to
authorize any of the foregoing; or

 

--------------------------------------------------------------------------------


 

(h)                                 one or more final judgment(s) is/are
rendered by one or more court(s) of competent jurisdiction against Borrower or
Guarantor for a total of more than $20 million (of if greater 20% of Borrower’s
Tangible Net Worth as of the date of Borrower’s then most recent quarterly or
annual financial statements), excluding any amount insured by a solvent insurer
who has admitted coverage for the underlying claim(s), and such judgment(s)
is/are not stayed or discharged, or fully bonded again, within 30 days of the
date of entry.

 

SECTION 4.03.  Remedies.  If an Event of Default shall have occurred and be
continuing, Security Trustee may, consistent with applicable laws, do any of the
following:

 

(a)                                  Security Trustee may, at the direction of a
Majority in Interest of Note Holders, by notice in writing to the Borrower,
declare the entire unpaid balance of the Notes to be immediately due and payable
(or, if an Event of Default of the type described in Section 4.02(f) or (g)
shall have occurred and be continuing, the Notes shall automatically be
immediately due and payable); and thereupon all such unpaid balance, together
with all accrued interest thereon and Breakage Amount, if any, together with all
other amounts due hereunder and under the Notes and the Operative Documents
shall be and become immediately due and payable without presentment, demand,
protest or notice, all of which are hereby waived;

 

(b)                                 Upon the written demand of Security Trustee
and at the Borrower’s expense, the Borrower shall promptly deliver possession of
the Airframe or any Engine and/or the records, logs and other documents at any
time maintained and retained with respect thereto as Security Trustee may so
demand to Security Trustee or its order in the manner and condition required by,
and otherwise in accordance with all the provisions of, this Mortgage, or
Security Trustee at its option may enter upon the premises where all or any part
of the Airframe or any Engine is located and take immediate possession of and
remove the same by summary proceedings or otherwise (and at Security Trustee’s
option, store the same at the Borrower’s premises until disposal thereof by
Security Trustee), all without liability accruing to Security Trustee (other
than that caused by Security Trustee’s willful misconduct or gross negligence)
for or by reason of such entry or taking of possession or removing whether for
the restoration of damage to property caused by such action or otherwise.  The
Borrower shall, at the request of Security Trustee, promptly execute and deliver
to Security Trustee such instruments or other documents as Security Trustee may
deem necessary or advisable to enable Security Trustee or an agent or
representative designated by Security Trustee, at such time or times and place
or places as Security Trustee may specify, to obtain possession of all or any
part of the Mortgage Estate the possession of which Security Trustee shall at
the time be entitled to hereunder;

 

(c)                                  To the extent applicable, Security Trustee
shall have the rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction in which any of the Mortgage
Estate may be located and, in any case, Security Trustee may immediately,
directly or by such agent as it may appoint, without demand of performance and
(to the extent permitted by applicable laws) without notice of intention to sell
or of time or place of sale or of redemption or other notice or demand
whatsoever to the Borrower, all of which are hereby expressly waived and without
advertisement, sell at public or private sale or otherwise realize upon the
whole, or from time to time any part, of the Mortgage Estate. If notice of any
sale or other disposition is required by law to be given, the Borrower hereby
agrees that a notice sent at least fifteen (15) days before the time of any
intended public sale, or of the time after which any private sale or other
disposition of the Mortgage Estate is to be made, shall be reasonable notice of
such sale or other disposition;

 

--------------------------------------------------------------------------------


 

(d)                                 Security Trustee may, either after entry or
without entry, proceed by suit or suits at law or in equity to foreclose this
Mortgage and to sell at public or private sale in connection therewith all or,
from time to time, any part of the Mortgage Estate;

 

(e)                                  Security Trustee may hold, use, operate,
lease to others or keep idle the Aircraft, Airframe or any Engines as Security
Trustee in its sole discretion may determine, all free and clear of any rights
of the Borrower, and without any duty to account to the Borrower with respect to
such action or inaction or for any proceeds with respect thereto;

 

(f)                                    Security Trustee may commence legal
proceedings for the appointment of a receiver or receivers (to which Security
Trustee shall be entitled as a matter of right) to take possession of the
Mortgage Estate pending the sale thereof pursuant either to the power of sale
given in this Section 4.03 or to a judgment, order or decree made in any
judicial proceeding for the foreclosure or involving the enforcement of this
Mortgage;

 

(g)                                 Security Trustee may either directly or by
such agent as it may appoint or by means of a receiver appointed by a court
therefor, enter upon the premises of the Borrower, and any other premises where
any of the Mortgage Estate may be located, exclude the Borrower and all other
Persons therefrom and take immediate possession of the Mortgage Estate, using
all necessary force to do so;

 

(h)                                 [intentionally omitted]

 

(i)                                     Upon every taking of possession pursuant
to this Section 4.03, Security Trustee may, from time to time, make all such
expenditures for maintenance, insurance, repairs, replacements, alterations,
additions and improvements to and of the Mortgage Estate as Security Trustee may
deem proper.  In each such case, Security Trustee shall have the right to hold,
use, operate, store, lease, control or manage the Mortgage Estate, and to
exercise all rights and powers of Borrower relating to the Mortgage Estate as
Security Trustee shall deem appropriate, including the right to enter into any
and all such agreements with respect to the use, operation, storage, leasing,
control or management of any of the Mortgage Estate.  The Borrower shall
promptly, upon demand therefor, reimburse the Security Trustee for the amount of
any expenditures, plus interest at the Past Due Rate, made pursuant to this
Section 4.03(i);

 

(j)                                     Security Trustee may (A) assert all
claims for damages in respect of the Aircraft or any Engine, arising as a result
of any default by the Engine Manufacturer or the Manufacturer in respect of the
Warranties, and (B) exercise any and all rights of Borrower to compel
performance of the terms of the Engine Warranties or the Aircraft Warranties, as
the case may be; or

 

(k)                                  Security Trustee shall have, and may
exercise, in addition to the aforesaid rights and remedies, all other rights and
remedies available hereunder, at law or in equity, or by statute, each of which
may be exercised singly or concurrently with any one or more other rights or
remedies.

 

SECTION 4.04.  Remedies Cumulative.  Each and every right, power and remedy
given to Security Trustee specifically or otherwise in this Mortgage shall be
cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by Security Trustee, and the exercise
or the beginning of the exercise of any power or remedy shall not be construed
to be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy.  No delay or omission by Security Trustee in the
exercise of any right, remedy or power

 

--------------------------------------------------------------------------------


 

or in the pursuit of any remedy shall impair any such right, power or remedy or
be construed to be a waiver of any default on the part of Borrower or to be an
acquiescence therein.

 

SECTION 4.05.  Discontinuance of Proceedings.  In case Security Trustee shall
have instituted any proceeding to enforce any right, power or remedy under this
Mortgage by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to Security Trustee, then and in every such case, Security Trustee and
Borrower shall, subject to any determination in such proceedings, be restored to
their former positions and rights hereunder with respect to the Mortgage Estate,
and all rights, remedies and powers of Security Trustee shall continue as if no
such proceedings had been instituted.

 

SECTION 4.06.  Waiver of Past Defaults.  Upon written instructions from a
Majority in Interest of Note Holders, Security Trustee shall waive any past
Default or Event of Default hereunder and its consequences and, upon any such
waiver, such Default or Event of Default shall cease to exist and any Default or
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Mortgage, but no such waiver shall extend to any subsequent or
other Default Event of Default or impair any right consequent thereon; provided,
however, that in the absence of written instructions from all Note Holders,
Security Trustee shall not waive any Default or Event of Default (i) in the
payment of the principal of, or interest on, or other amounts due under, any
Note then outstanding, or (ii) in respect of a covenant or provision hereof
which, under the proviso to the first sentence of Section 8.01 or under the last
sentence of Section 8.01, cannot be waived without the consent of each Note
Holder.

 

SECTION 4.07.  Engine Warranties and Aircraft Warranties.  Effective at any time
after an Event of Default has occurred, and for so long as such Event of Default
is continuing and thereafter until the Engine Manufacturer or the Manufacturer,
as the case may be, shall have received notice from Security Trustee that all
Events of Default have been cured or waived (which Security Trustee hereby
agrees promptly to give upon such cure or waiver), Borrower does hereby
constitute Security Trustee, its corporate successors and permitted assigns,
Borrower’s true and lawful attorney, irrevocably, with full power (in the name
of Borrower or otherwise) to ask, require, demand, receive, compromise and give
acquittance for any and all monies and claims for monies due and to become due
under, or arising out of, the Engine Warranties in respect of any Engine or the
Aircraft Warranties in respect of the Aircraft, for such period as Security
Trustee may exercise rights with respect thereto under this Mortgage, to endorse
any checks or other instruments or orders in connection therewith and to file
any claims or take any action or institute (or, if previously commenced, assume
control of) any proceedings and to obtain any recovery in connection therewith
that Security Trustee may reasonably deem to be necessary or advisable with
respect to such monies and claims for monies.  Security Trustee confirms
expressly for the benefit of the Engine Manufacturer and the Manufacturer that,
in exercising any rights in and to the Warranties as granted herein, or in
making any claim with respect thereto, the applicable terms and conditions of
the Warranties shall apply to, and be binding upon, Security Trustee to the same
extent as Borrower.  For purposes of Section 4.03, the Engine Manufacturer shall
not be deemed to have knowledge of and need not recognize the occurrence, the
continuance or the discontinuance of any Event of Default, unless and until the
Engine Manufacturer shall have received from Security Trustee written notice
thereof addressed to the Engine Manufacturer’s Manager of Contracts, G.E.
Aircraft Engines, 1000 Western Avenue, Lynn, Massachusetts, 01910; and the
Manufacturer shall not be deemed to have knowledge of and need not recognize the
occurrence, the continuance or the discontinuance of any Event of Default,
unless and until the Manufacturer shall have received from Security Trustee
written notice thereof addressed to the Manufacturer, Attention: Director,
Contracts Regional Jet, Bombardier, Inc. Bombardier Regional Aircraft Division,
123 Garratt Boulevard, Downsview, Ontario, Canada M3K 1Y5.  So long as the
Engine Manufacturer and the Manufacturer act in good faith in accordance with
this Mortgage, the Engine Manufacturer and the Manufacturer may rely
conclusively on any notice of the occurrence and

 

--------------------------------------------------------------------------------


 

continuance of an Event of Default given by Security Trustee hereunder without
inquiring as to the accuracy of, or the entitlement of Security Trustee to give,
such notice.

 

ARTICLE V

DUTIES OF SECURITY TRUSTEE

 

SECTION 5.01.  Notices.  (a) Notice of Event of Default.  If Security Trustee
shall have knowledge of a Default or of an Event of Default arising from a
failure to pay any amount of principal and interest due and owing, Security
Trustee shall forthwith give telephone notice thereof to Borrower and the Note
Holders (promptly confirmed by facsimile to such Persons not later than one
Business Day thereafter).  Subject to Sections 4.06 and 5.03, Security Trustee
shall take such action, or refrain from taking such action, with respect to any
such Event of Default (including with respect to the exercise of any rights or
remedies hereunder) as Security Trustee shall be instructed in writing by the
Majority in Interest of Note Holders.  Subject to the provisions of Section
5.03, if Security Trustee shall not have received instructions as above provided
within 20 calendar days after notice of such Event of Default to the Note
Holders, Security Trustee may, subject to instructions thereafter received
pursuant to the preceding provisions of this Section 5.01, take such action, or
refrain from taking such action, but shall be under no duty to take or refrain
from taking any action, with respect to any such Event of Default as it shall be
directed by the Majority in Interest of Note Holders.  In the event Security
Trustee shall at any time commence to foreclose or otherwise enforce the Lien of
this Mortgage, Security Trustee shall forthwith notify the Note Holders and
Borrower.  For all purposes of this Mortgage, in the absence of actual knowledge
on the part of an officer in its offices, in the case of Security Trustee,
Security Trustee shall not be deemed to have knowledge of any Default or any
Event of Default (except, upon the failure of Borrower to make scheduled
payments of principal and interest on the Payment Date, which failure shall
constitute knowledge of a Default) unless notified in writing by Borrower or one
or more Note Holders.  This Section 5.01, however, is subject to the condition
that, if at any time after the principal of the Notes shall have become due and
payable pursuant to Section 4.03 and before any judgment or decree for the
payment of the money so due, or any thereof, shall be entered, all overdue
payments of interest upon the Notes and all other amounts payable under the
Notes (except the principal of the Notes which by such declaration shall have
become payable) shall have been duly paid, and every other Default and Event of
Default with respect to any covenant or provision of this Mortgage shall have
been cured, then and in every such case a Majority in Interest of Note Holders
may (but shall not be obligated to), by written instrument filed with Security
Trustee, rescind and annul such acceleration and its consequences; but no such
rescission or annulment shall extend to or affect any subsequent Default or
Event of Default or impair any right consequent thereon.

 

(b)                                 Other Notices.  Security Trustee will
furnish to each Note Holder promptly upon receipt thereof, duplicates or copies
of all reports, notices, requests, demands, certificates, financial statements
and other instruments furnished to Security Trustee under any Operative Document
to the extent the same shall not have been otherwise directly distributed to the
Note Holders pursuant to the express provision of any other Operative Document.

 

SECTION 5.02.  Action Upon Instructions.  Subject to the terms of Sections 5.01
and 5.03, upon the written instructions at any time and from time to time of a
Majority in Interest of Note Holders, Security Trustee shall take such of the
following actions as may be specified in such instructions:  (i) exercise such
election or option, or make such decision or determination, or give such notice,
consent, waiver or approval or exercise such right, remedy or power or take such
other action hereunder or under any other Operative Document or in respect of
any part or all of the Mortgage Estate as shall be specified in such
instructions; (ii) take such action with respect to, or to preserve or protect,
the Mortgage Estate (including the discharge of Liens) as shall be specified in
such instructions and as are consistent with this Mortgage; and (iii) take such
other action in respect of the subject matter of this Mortgage pursuant to the

 

--------------------------------------------------------------------------------


 

terms hereof.  Security Trustee will execute and Borrower will file or cause to
be filed such continuation statements with respect to financing statements
relating to the security interest created hereunder in the Mortgage Estate as
may be specified from time to time in written instructions of a Majority in
Interest of Note Holders (which instructions may, by their terms, be operative
only at a future date and which shall be accompanied by the execution form of
such continuation statement so to be filed).

 

SECTION 5.03.  Indemnification.  Security Trustee shall not be required to take
any action or refrain from taking any action hereunder (other than under the
first sentence of Section 5.01) unless Security Trustee shall have been
indemnified by the Note Holders against any liability, cost or expense
(including counsel fees) which may be incurred in connection therewith. 
Security Trustee shall not be under any obligation to take any action under this
Mortgage and nothing in this Mortgage contained shall require Security Trustee
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.  Security Trustee shall not be required to take
any action hereunder (other than under the first sentence of Section 5.01), nor
shall any other provision of this Mortgage be deemed to impose a duty on
Security Trustee to take any action, if Security Trustee shall have been advised
by counsel that such action is contrary to the terms hereof or is otherwise
contrary to law.

 

SECTION 5.04  No Duties Except as Specified in Mortgage or Instructions. 
Security Trustee shall not have any duty or obligation to use, operate, store,
lease, control, manage, sell, dispose of or otherwise deal with the Aircraft or
any other part of the Mortgage Estate, or to otherwise take or refrain from
taking any action under, or in connection with, this Mortgage or any part of the
Mortgage Estate, except as expressly provided by the terms of this Mortgage or
as expressly provided in written instructions from Note Holders as provided in
this Mortgage; and no implied duties or obligations shall be read into this
Mortgage against Security Trustee.  Security Trustee agrees that it will, in its
individual capacity and at its own cost and expense (but without any right of
indemnity in respect of any such cost or expense) promptly take such action as
may be necessary to duly discharge all Liens on any part of the Mortgage Estate
which result from claims against it in its individual capacity (i) resulting
from any breach of any representation, warranty or covenant made by Security
Trustee in its individual capacity contained in the Operative Documents or (ii)
not related to the mortgaging to it of the Aircraft or the administration of the
Mortgage Estate or any other transaction contemplated by or pursuant to the Loan
Agreement or any document included in the Mortgage Estate.

 

SECTION 5.05.  No Action Except Under Operative Documents or Instructions. 
Borrower and Security Trustee agree that they will not use, operate, store,
lease, control, manage, sell, dispose of or otherwise deal with the Aircraft or
any other part of the Mortgage Estate except (i) in accordance with the terms of
the Operative Documents, or (ii) in accordance with the powers granted or
reserved to, or the authority conferred upon, Borrower and Security Trustee
pursuant to this Mortgage and in accordance with the express terms hereof.

 

SECTION 5.06.  Replacement Airframes and Replacement Engines.  At any time and
from time to time, any Airframe or Engine which has been (or is to be treated as
if the same had been) subject to an Event of Loss and may be replaced under
Section 4.01(d)(i) or (d)(ii) hereof by a Replacement Airframe or Replacement
Engine, as the case may be, shall be replaced in accordance with the provisions
of this Section 5.06 and Section 4.01(d), and Borrower shall, from time to time,
direct Security Trustee to execute and deliver to or as directed in writing by
Borrower an appropriate instrument releasing such Airframe and/or Engine, as
appropriate, from the Lien of this Mortgage and Security Trustee shall execute
and deliver such instrument as aforesaid, but only upon receipt by or deposit
with Security Trustee of the following:

 

--------------------------------------------------------------------------------


 

(a)               A written request from Borrower, requesting such release and
specifically describing the Airframe and/or Engine(s) so to be released.

 

(b)              A certificate signed by a Responsible Officer of Borrower
stating the following:

 

(1)                                  With respect to the replacement of any
Airframe:

 

(i)                                     a description of the Airframe subject to
replacement, which shall be identified by manufacturer, model, FAA registration
number and manufacturer’s serial number;

 

(ii)                                  a description of the Replacement Airframe
(including the manufacturer, model, FAA registration number and manufacturer’s
serial number) to be received as consideration for the Airframe to be released;

 

(iii)                               that on the date of the Mortgage Supplement
relating to the Replacement Airframe Borrower will be the legal owner of such
Replacement Airframe free and clear of all Liens (except the Lien of this
Mortgage), and that such Replacement Airframe has been or, substantially
concurrently with such replacement, is in the process of being duly registered
in the name of Borrower under Chapter 441 of the Transportation Code (or under
the appropriate foreign aviation authority) and that an airworthiness
certificate has been duly issued under Chapter 447 of the Transportation Code
(or under the appropriate foreign aviation authority) with respect to such
Replacement Airframe, and that such registration and certificate is in full
force and effect, and that Borrower will have the full right and authority to
use such Replacement Airframe;

 

(iv)                              that the insurance required by Section 4.01(e)
hereof is in full force and effect with respect to such Replacement Airframe and
all premiums then due thereon have been paid in full;

 

(v)                                 that no Specified Default or Event of
Default has occurred and is continuing or would result from the making and
granting of the request for release and the addition of such Replacement
Airframe;

 

(vi)                              that the release of the Airframe so to be
released will not impair the security of the Mortgage or be in contravention of
any of the provisions hereof; and

 

(vii)                           that each of the conditions specified in Section
4.01(d)(i) hereof with respect to such Replacement Airframe have been satisfied.

 

(2)                      With respect to the replacement of any Engine:

 

(i)                                     a description of the Engine subject to
replacement which shall be identified by manufacturer’s name and serial number;

 

(ii)                                  a description of the Replacement Engine
(including the manufacturer’s name and serial number) to be received as
consideration for the Engine to be released;

 

--------------------------------------------------------------------------------


 

(iii)                               that on the date of the Mortgage Supplement
relating to the Replacement Engine Borrower will be the legal owner of such
Replacement Engine free and clear of all Liens except the Lien of this Mortgage;

 

(iv)                              that no Event of Default has occurred and is
continuing or would result from the making and granting of the request for
release and the addition of such Replacement Engine;

 

(v)                                 that the release of the Engine so to be
released will not impair the security of the Mortgage or be in contravention of
any of the provisions hereof; and

 

(vi)                              that each of the conditions specified in
Section 4.01(d)(ii) hereof with respect to such Replacement Engine have been
satisfied.

 

(c)                                  The appropriate instruments (i) assigning
to Security Trustee the benefit of all manufacturer’s and vendor’s warranties,
if any, generally available with respect to such Replacement Airframe or
Replacement Engine; and (ii) a Mortgage Supplement subjecting such Replacement
Airframe or Replacement Engine to the Lien of this Mortgage.

 

(d)                                 With respect to (i) a Replacement Airframe,
a certificate from a firm of nationally recognized independent aircraft
appraisers selected by the Security Trustee and satisfactory to a Majority in
Interest of Note Holders confirming the value, condition, utility, airworthiness
and remaining economic useful life as required by Section 4.01(d) hereof, or
(ii) a Replacement Engine, other than a General Electric Model CF34-3B1, a
certificate from a firm of nationally recognized independent aircraft appraisers
selected by the Security Trustee and satisfactory to a Majority in Interest of
Note Holders or a qualified engineer (which engineer may be an employee of
Borrower reasonably satisfactory to a Majority in Interest of Note Holders)
confirming the value, condition, utility, airworthiness and remaining economic
useful life as required for an Acceptable Alternate Engine.

 

(e)                                  The opinion of counsel to Borrower,
reasonably satisfactory to Security Trustee, stating that:

 

(1)                                  the certificates, opinions and other
instruments and/or property which have been or are therewith delivered to and
deposited with Security Trustee conform to the requirements of this Mortgage
and, upon the basis of such application, the property so sold or disposed of may
be lawfully released from the Lien of this Mortgage and, to its knowledge, all
conditions precedent herein provided for relating to such release have been
complied with; and

 

(2)                                  the Replacement Airframe or Replacement
Engine has been validly subjected to the Lien of this Mortgage, the instruments
subjecting such Replacement Airframe or Replacement Engine to the Lien of this
Mortgage have been duly filed for recordation pursuant to the Act, and no
further action, filing or recording of any document is necessary or advisable in
order to establish and perfect the title of Borrower to and the Lien of this
Mortgage on such Replacement Aircraft or Replacement Engine and, as to any such
Replacement Airframe and associated Replacement Engines, that Borrower and
Security Trustee shall be entitled to the benefits of Section 1110 of Bankruptcy
Code with respect thereto to the same extent as immediately prior to such
replacement.

 

(f)                                    Borrower shall pay all reasonable costs
associated with the matters set forth in this Section 5.06.

 

--------------------------------------------------------------------------------


 

SECTION 5.07.  Mortgage Supplements for Replacements.  In the event of a
Replacement Airframe or Replacement Engine being substituted as contemplated by
Sections 4.01(d)(i) or (d)(ii) hereof, Security Trustee agrees for the benefit
of the Note Holders, subject to fulfillment of the conditions precedent and
compliance by Borrower with its obligations set forth in Sections 4.01(d)(i) or
(d)(ii) hereof, to execute and deliver a Mortgage Supplement with respect
thereto as contemplated by Section 5.06(c), and provided no Default or Event of
Default shall have occurred and be continuing, to execute and deliver to
Borrower an appropriate instrument releasing the Airframe or Engine being
replaced from the Lien of the Mortgage.

 

SECTION 5.08.  Effect of Replacement.  In the event of the substitution of a
Replacement Airframe or Replacement Engine as contemplated herein, all
provisions of this Mortgage relating to the Airframe or Engine or Engines being
replaced shall be applicable to such Replacement Airframe or Replacement Engine
or Replacement Engines with the same force and effect as if such Replacement
Airframe or Replacement Engine or Replacement Engines were the same airframe or
engine or engines, as the case may be, as the Airframe or Engine or Engines
being replaced but for the Event of Loss with respect to the Airframe or Engine
or Engines being replaced.

 


ARTICLE VI

SECURITY TRUSTEE

 

SECTION 6.01.  Acceptance of Trusts and Duties.  Security Trustee accepts the
duties hereby created and applicable to it and agrees to perform the same but
only upon the terms of this Mortgage and agrees to receive and disburse all
monies constituting part of the Mortgage Estate in accordance with the terms
hereof.  Security Trustee, in its individual capacity, shall not be answerable
or accountable under any circumstances, except (a) for its own willful
misconduct or gross negligence, (b) as provided in Section 2.04 or the last
sentence of Section 5.04, (c) negligence in the handling or distribution of
funds and (d) for liabilities that may result from the inaccuracy or
nonperformance of any representation or warranty or covenant of Security Trustee
made in its individual capacity in the Loan Agreement or this Mortgage.

 

SECTION 6.02.  Absence of Duties.  Except in accordance with written
instructions furnished pursuant to Section 5.01 or 5.02, and except as provided
in, and without limiting the generality of, Sections 5.03 and 5.04, Security
Trustee shall have no duty (i) to see to any registration of the Aircraft or any
recording or filing of this Mortgage or any other document, financing statement,
Tax filing or other filing, or to see to the maintenance of any such
registration, recording or filing, (ii) to see to any insurance, whether or not
Borrower shall be in default with respect thereto, (iii) to see to the payment
or discharge of any Lien of any kind against any part of the Mortgage Estate,
(iv) to confirm, verify or inquire into the failure to receive any financial
statements of Borrower, (v) to inspect the Aircraft at any time or ascertain or
inquire as to the performance or observance of any of Borrower’s covenants
hereunder with respect to the Aircraft, or (vi) to otherwise deal with the
Aircraft or the Mortgage Estate.  Except as expressly otherwise herein or in the
Loan Agreement, the Note Holders shall not have any duty or responsibility
hereunder, including, without limitation, any of the duties mentioned in clauses
(i) through (vi) above.

 

SECTION 6.03.  No Representations or Warranties as to Aircraft or Documents. 
SECURITY TRUSTEE (INCLUDING IN ITS INDIVIDUAL CAPACITY) DOES NOT MAKE AND SHALL
NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
AS TO THE TITLE, AIRWORTHINESS, VALUE, COMPLIANCE WITH SPECIFICATIONS,
CONDITION, DESIGN, QUALITY, DURABILITY, OPERATION, MERCHANTABILITY,
CONSTRUCTION, PERFORMANCE OR FITNESS FOR USE OR PURPOSE OF THE AIRCRAFT OR ANY
PART THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER

 

--------------------------------------------------------------------------------


 

DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF
ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF OBLIGATIONS BASED ON
STRICT LIABILITY IN TORT OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF
THE AIRCRAFT OR ANY PART THEREOF OR ANY OTHER REPRESENTATION OR WARRANTY WITH
RESPECT TO THE AIRCRAFT OR ANY PART THEREOF WHATSOEVER.  Security Trustee in its
individual capacity does not make and shall not be deemed to have made any
representation or warranty as to the validity, legality or enforceability of
this Mortgage, the Notes or any other Operative Document or as to the
correctness of any statement contained in any thereof, except for the
representations and warranties of Security Trustee made in its respective
individual capacities under this Mortgage or in the Loan Agreement.  The Note
Holders make no representation or warranty hereunder whatsoever.

 

SECTION 6.04.  No Segregation of Monies; No Interest.  Any monies paid to or
retained by Security Trustee pursuant to any provision hereof and not then
required to be distributed to any Note Holder or Borrower as provided in Article
III need not be segregated in any manner except to the extent required by
applicable law, and may be deposited under such general conditions as may be
prescribed by applicable law, and Security Trustee shall not (except as
otherwise provided in Section 3.07) be liable for any interest thereon, provided
that any payments received or applied hereunder by Security Trustee shall be
accounted for by the Security Trustee so that any portion thereof paid or
applied pursuant hereto shall be identifiable as to the source thereof.

 

SECTION 6.05.  Reliance; Agents; Advice of Counsel.  Security Trustee shall not
incur liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties.  Security Trustee may accept a copy of a
resolution of the Board of Directors of any party to the Loan Agreement,
certified by the Secretary or an Assistant Secretary thereof as duly adopted and
in full force and effect, as conclusive evidence that such resolution has been
duly adopted and that the same is in full force and effect.  As to any fact or
matter relating to Borrower the manner of ascertainment of which is not
specifically described herein, Security Trustee may for all purposes hereof rely
on a certificate, signed by a duly authorized officer of Borrower, as to such
fact or matter, and such certificate shall constitute full protection to
Security Trustee for any action taken or omitted to be taken by them in good
faith in reliance thereon.  Security Trustee shall assume, and shall be fully
protected in assuming, that Borrower is authorized to enter into this Mortgage
and to take all action to be taken by it pursuant to the provisions hereof, and
shall not inquire into the authorization of Borrower with respect thereto.  In
the administration of the trust hereunder, Security Trustee may execute any of
the trusts or powers hereof and perform its powers and duties hereunder directly
or through agents or attorneys and may, at the expense of the Mortgage Estate,
consult with counsel, accountants and other skilled persons to be selected and
retained by it, and Security Trustee shall not be liable for anything done,
suffered or omitted in good faith by them in accordance with the written advice
or written opinion of any such counsel, accountants or other skilled persons.

 

SECTION 6.06.  Capacity in Which Acting.  Security Trustee acts hereunder solely
as trustee herein and not in its individual capacity, except as otherwise
expressly provided in the Operative Documents.

 

SECTION 6.07.  Compensation.  Security Trustee shall be entitled to
compensation, if any, as set forth in a separate fee agreement with Lender,
including expenses and disbursements (including the reasonable compensation and
the expenses and disbursements of its agents and counsel), for all services
rendered hereunder.

 

--------------------------------------------------------------------------------


 

SECTION 6.08.  May Become Note Holder.  The institution acting as Security
Trustee hereunder may become a Note Holder and have all rights and benefits of a
Note Holder to the same extent as if it were not the institution acting as
Security Trustee.

 

SECTION 6.09.  Further Assurances; Financing Statements.  At any time and from
time to time, upon the request of Security Trustee (acting upon request of the
Note Holders), Borrower shall promptly and duly execute and deliver any and all
such further instruments and documents as may be specified in such request and
as are necessary or desirable to perfect, preserve or protect the mortgage,
security interests and assignments created or intended to be created hereby, or
to obtain for Security Trustee the full benefit of the specific rights and
powers herein granted, including, without limitation, the execution and delivery
of Uniform Commercial Code financing statements and continuation statements with
respect thereto, or similar instruments relating to the perfection of the
mortgage, security interests or assignments created or intended to be created
hereby.

 


ARTICLE VII


SUCCESSOR TRUSTEES; SEPARATE TRUSTEES

 

SECTION 7.01.  Resignation of Security Trustee; Appointment of Successor.  (a)
Security Trustee or any successor thereto may resign at any time without cause
by giving at least 30 calendar days’ prior written notice to Borrower and each
Note Holder, such resignation to be effective upon the acceptance of the
trusteeship by a successor Security Trustee.  In addition, (A) a Majority in
Interest of Note Holders may at any time remove Security Trustee without cause
by an instrument in writing delivered to Borrower and Security Trustee and (B)
Borrower may, so long as no Specified Default or Event of Default shall be
continuing, remove Security Trustee at any time to avoid or mitigate an
indemnity obligation of Borrower owed to Security Trustee by an instrument in
writing delivered to Security Trustee.  Borrower, in the case of either (A) or
(B) of the immediately preceding sentence, shall promptly notify each Note
Holder thereof in writing, such removal to be effective upon the acceptance of
the trusteeship by a successor Security Trustee.  In the case of the resignation
or removal of Security Trustee, a Majority in Interest of Note Holders may
appoint a successor Security Trustee by an instrument signed by such Note
Holders.  If a successor Security Trustee shall not have been appointed within
30 calendar days after such notice of resignation or removal, Security Trustee,
Borrower or any Note Holder may apply to any court of competent jurisdiction to
appoint a successor Security Trustee to act until such time, if any, as a
successor shall have been appointed as above provided.  The successor Security
Trustee so appointed by such court shall immediately and without further act be
superseded by any successor Security Trustee appointed as above provided within
one year from the date of the appointment by such court.

 

(b)                                 Any successor Security Trustee, however
appointed, shall execute and deliver to Borrower and to the predecessor Security
Trustee an instrument accepting such appointment, and thereupon such successor
Security Trustee, without further act, shall become vested with all the estates,
properties, rights, powers and duties of the predecessor Security Trustee
hereunder in the trusts hereunder applicable to it with like effect as if
originally named Security Trustee herein; but nevertheless upon the written
request of such successor Security Trustee, such predecessor Security Trustee
shall execute and deliver an instrument transferring to such successor Security
Trustee, upon the trusts herein expressed applicable to it, all the estates,
properties, rights and powers of such predecessor Security Trustee, and such
predecessor Security Trustee shall duly assign, transfer, deliver and pay over
to such successor Security Trustee all monies or other property then held by
such predecessor Security Trustee hereunder.

 

(c)                                  Any successor Security Trustee, however
appointed, shall be a United States Person and shall also be a bank or trust
company having a combined capital and surplus of at least

 

--------------------------------------------------------------------------------


 

$100,000,000, if there be such an institution willing, able and legally
qualified to perform the duties of Security Trustee hereunder upon reasonable or
customary terms.

 

(d)                                 Any corporation into which Security Trustee
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Security Trustee shall be a party, or any corporation to which substantially all
the corporate trust business of Security Trustee may be transferred, shall,
subject to the terms of paragraph (c) of this Section, be Security Trustee under
this Mortgage without further act.

 

SECTION 7.02.  Appointment of Separate Trustees.  (a) At any time or times, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Mortgage Estate may at the time be located or in which any action of
Security Trustee may be required to be performed or taken or if Security Trustee
shall be advised by counsel satisfactory to it that it is so necessary or
prudent in the interests of the Note Holders, or in the event Security Trustee
shall have been requested to do so by a Majority in Interest of Note Holders,
Security Trustee, by an instrument in writing signed by it, and without the
concurrence of Borrower, may appoint one or more individuals or corporations to
act as separate trustee or separate trustees or co-trustee, acting jointly with
Security Trustee, or to act as separate trustee or trustees of all or any part
of the Mortgage Estate with such powers as may be provided in an agreement
supplemental hereto.

 

(b)                                 Security Trustee and, at the request of
Security Trustee, Borrower, shall execute, acknowledge and deliver all such
instruments as may be required by the legal requirements of any jurisdiction or
by any such separate trustee or separate trustees or co-trustee for the purpose
of more fully confirming such title, rights or duties to such separate trustee
or separate trustees or co-trustee and Borrower hereby makes, constitutes and
appoints Security Trustee its agent and attorney-in-fact for it and in its name,
place and stead to execute, acknowledge and deliver the same in the event that
Borrower shall not itself execute and deliver the same within 20 days after
receipt by it of such request so to do.  Upon the acceptance in writing of such
appointment by any such separate trustee or separate trustees or co-trustee, it,
he or they shall be vested with such title to the Mortgage Estate or any part
thereof, and with such rights and duties, as shall be specified in the
instrument of appointment, jointly with Security Trustee (except insofar as
local law makes it necessary for any such separate trustee or separate trustees
or co-trustee to act alone) subject to all the terms of this Mortgage.  Any
separate trustee or separate trustees or co-trustee may, at any time by an
instrument in writing, constitute Security Trustee its or his attorney-in-fact
and agent with full power and authority to do all acts and things and to
exercise all discretion on its or his behalf and in its or his name.  In case
any such separate trustee or co-trustee shall die, become incapable of acting,
resign or be removed, the title to the Mortgage Estate and all assets, property,
rights, powers, trusts, obligations and duties of such separate trustee or
co-trustee shall, so far as permitted by law, vest in and be exercised by
Security Trustee, without the appointment of a successor to such separate
trustee or co-trustee unless and until a successor is appointed.

 

(c)                                  All provisions of this Mortgage which are
for the benefit of Security Trustee shall extend to and apply to each separate
trustee or co-trustee appointed pursuant to the foregoing provisions of this
Section 7.02.

 

(d)                                 Every separate trustee and co-trustee
hereunder shall, to the extent permitted by law, be appointed and act and
Security Trustee shall act, subject to the following provisions and conditions:

 

(i)                                     all powers, duties, obligations and
rights conferred upon Security Trustee in respect of the receipt, custody,
investment and payment of monies shall be exercised solely by Security Trustee;

 

--------------------------------------------------------------------------------


 

(ii)                                  all other rights, powers, duties and
obligations conferred or imposed upon Security Trustee shall be conferred or
imposed upon and exercised or performed by Security Trustee and such separate
trustee or separate trustees or co-trustee jointly except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, Security Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Mortgage Estate in any such jurisdiction)
shall be exercised and performed by such separate trustee or separate trustees
or co-trustee;

 

(iii)                               no power hereby given to, or with respect to
which it is hereby provided may be exercised by, any such separate trustee or
separate trustees or co-trustee shall be exercised hereunder by such Person
except jointly with, or with the consent of, Security Trustee; and

 

(iv)                              no trustee hereunder shall be personally
liable by reason of any act or omission of any other trustee hereunder.

 

If at any time Security Trustee shall deem it no longer necessary or prudent in
order to conform to any such law, or take any such action or shall be advised by
such counsel that it is no longer legally required or necessary or prudent in
the interest of the Note Holders or in the event Security Trustee shall have
been requested to do so by a Majority in Interest of Note Holders, Security
Trustee shall execute and deliver a mortgage supplemental hereto and all other
instruments and agreements necessary or proper to remove any separate trustee or
separate trustees or co-trustee.

 

(e)                                  Any request, approval or consent in writing
by Security Trustee to any separate trustee or separate trustees or co-trustee
shall be sufficient warrant to such separate trustee or separate trustees or
co-trustee, as the case may be, to take such action as may be so requested,
approved or consented to.

 

(f)                                    Notwithstanding any other provision of
this Section 7.02, the powers of any separate trustee or separate trustees or
co-trustee appointed pursuant to this Section 7.02 shall not in any case exceed
those of Security Trustee hereunder.

 

ARTICLE VIII

SUPPLEMENTS AND AMENDMENTS TO THIS

MORTGAGE AND OTHER DOCUMENTS

 

SECTION 8.01.  Instructions of Majority; Limitations.  At any time and from time
to time,  Borrower and Security Trustee (but only on the written request of a
Majority in Interest of Note Holders) shall execute a supplement hereto for the
purpose of adding provisions to, or changing or eliminating provisions of, this
Mortgage to the other Operative Documents as specified in such request;
provided, however, that, without the consent of each Note Holder, no such
amendment of or supplement to any such document, or waiver or modification of
the terms of any thereof, shall (i) modify any of the provisions of this Section
8.01 or the definitions of the terms “Breakage Amount,” “LIBOR Break Amount,”
“Default,” “Event of Default,” “Borrower’s Cost,” “Majority in Interest of Note
Holders” or “Operative Documents,” contained herein or in any other Operative
Document (except to change default definitions by providing for additional
events of default), (ii) increase the principal amount of any Note or reduce the
amount or extend the time of payment of any amount owing or payable under any
Note or (except as provided in this Mortgage) increase or reduce the Breakage
Amount or interest payable on any Note (except that only the consent of the
affected Note Holder shall be required for any decrease in any amounts of or the
rate of Breakage Amount or interest payable on such Note or any extension for
the time of payment of any amount payable under such Note), or alter or modify
the provisions of Article III with respect to the order

 

--------------------------------------------------------------------------------


 

of priorities in which distributions thereunder shall be made or with respect to
the amount or time of payment of any such distribution, (iii) reduce, modify or
amend any indemnities in favor of any Note Holder or alter the definition of
“Indemnitee” to exclude any Note Holder (except as consented to by each Person
adversely affected thereby), or (iv) modify, amend or supplement the Mortgage or
consent to any assignment of the Mortgage, in either case in such a way as to
release Borrower from its obligations in respect of the payments of principal
and interest and other amounts due and owing hereunder.  This Section 8.01 shall
not apply to any mortgage or mortgages supplemental hereto permitted by, and
complying with the terms of, Section 5.07, Section 7.02 or Section 8.04. 
Notwithstanding the foregoing, without the consent of each Note Holder, no such
supplement to this Mortgage, or waiver or modification of the terms hereof or of
any other agreement or document shall expressly permit the creation of any Lien
on the Mortgage Estate or any part thereof, except as herein expressly
permitted, or deprive any Note Holder of the benefit of the Lien of this
Mortgage on the Mortgage Estate, except as provided in Sections 5.01 and 5.02 or
in connection with the exercise of remedies under Article IV.

 

SECTION 8.02.  Trustees Protected.  If, in the opinion of the institution acting
as Security Trustee hereunder, any document required to be executed pursuant to
the terms of Section 8.01 affects any right, duty, immunity or indemnity with
respect to it under this Mortgage, Security Trustee may in their discretion
decline to execute such document.

 

SECTION 8.03.  Documents Mailed to Note Holders.  Promptly after the execution
of any document entered into pursuant to Section 8.01, Borrower shall mail,
postage prepaid, a conformed copy thereof to Security Trustee and Security
Trustee shall mail, by certified mail, postage prepaid, a conformed copy thereof
to each Note Holder at its address shown on the Note Register, but the failure
of Borrower or Security Trustee, as the case may be, to mail such conformed
copies shall not impair or affect the validity of such document.

 

SECTION 8.04.  No Request Necessary for Mortgage Supplement.  Notwithstanding
anything contained in Section 8.01, no written request or consent of Security
Trustee or any Note Holder pursuant to Section 8.01 shall be required to execute
and deliver a Mortgage Supplement to subject the Aircraft or other property
hereto pursuant to the terms hereof.

 

ARTICLE IX


MISCELLANEOUS

 

SECTION 9.01.  Termination of Mortgage.  Upon (or at any time after) payment in
full of the principal of and interest on and Breakage Amount, if any, and all
other amounts due under, or otherwise due to the Note Holders holding all Notes
and, provided that there shall then be no other amounts due to the Note Holders
and Security Trustee hereunder or under the Operative Documents and provided no
Event of Default shall have occurred and be continuing, Borrower shall direct
Security Trustee to execute and deliver to or as directed in writing by Borrower
an appropriate instrument releasing the Aircraft from the Lien of this Mortgage
and releasing the Borrower Documents from the assignment and pledge thereof
hereunder, and Security Trustee shall execute and deliver such instrument as
aforesaid and, at Borrower’s expense, will execute and deliver such other
instruments or documents as may be furnished to it and reasonably requested by
Borrower to give effect to such release; provided, however, that this Mortgage
and the trusts created hereby shall earlier terminate and this Mortgage shall be
of no further force or effect upon any sale or other final disposition by
Security Trustee of all property part of the Mortgage Estate and the final
distribution by Security Trustee of all monies or other property or proceeds
constituting part of the Mortgage Estate in accordance with the terms hereof. 
Except as aforesaid otherwise provided, this Mortgage and the trusts created
hereby shall continue in full force and effect in accordance with the terms
hereof.

 

--------------------------------------------------------------------------------


 

SECTION 9.02.  No Legal Title to Mortgage Estate in Note Holders.  No Note
Holder shall have legal title to any part of the Mortgage Estate.  No transfer,
by operation of law or otherwise, of any Note or other right, title and interest
of any Note Holder in and to the Mortgage Estate or hereunder shall operate to
terminate this Mortgage or entitle such Note Holder or any successor or
transferee of such Note Holder to an accounting or to the transfer to it of
legal title to any part of the Mortgage Estate.

 

SECTION 9.03.  Sale of Aircraft by Security Trustee is Binding.  Any sale or
other conveyance of any Aircraft by Security Trustee made pursuant to the terms
of this Mortgage shall bind the Note Holders and shall be effective to transfer
or convey all right, title and interest of Security Trustee, Borrower and the
Note Holders in and to such Aircraft.  No purchaser or other grantee shall be
required to inquire as to the authorization, necessity, expediency or regularity
of such sale or conveyance or as to the application of any sale or other
proceeds with respect thereto by Security Trustee.

 

SECTION 9.04.  Mortgage for Benefit of Security Trustee, Borrower and Note
Holders.  Nothing in this Mortgage, whether express or implied, shall be
construed to give to any Person other than Borrower, Security Trustee, Guarantor
and the Note Holders any legal or equitable right, remedy or claim under or in
respect of this Mortgage.

 

SECTION 9.05.  Quiet Enjoyment.  Notwithstanding any of the provisions of this
Mortgage, so long as no Event of Default shall have occurred and be continuing,
neither Security Trustee nor any Person claiming by, through or under Security
Trustee will interfere with Borrower’s quiet enjoyment and right to possession,
use and operation of the Aircraft.

 

SECTION 9.06.  Notices.  Unless otherwise expressly specified or permitted by
the terms hereof, all notices, requests, demands, authorizations, directions,
consents, waivers or documents provided or permitted by this Mortgage to be
made, given, furnished or filed shall be in writing and delivered in the manner
and at the address provided in Section 9 of the Loan Agreement.

 

SECTION 9.07.  Severability.  Any provision of this Mortgage which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 9.08.  No Oral Modifications or Continuing Waivers.  No terms or
provisions of this Mortgage or the Notes may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party or
other Person against whom enforcement of the change, waiver, discharge or
termination is sought and any other party or other Person whose consent is
required pursuant to this Mortgage; and any waiver of the terms hereof or of any
Note shall be effective only in the specific instance and for the specific
purpose given.

 

SECTION 9.09.  Successors and Assigns.  All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the parties
hereto and the successors and assigns of each, all as herein provided.  Any
request, notice, direction, consent, waiver or other instrument or action by any
Note Holder shall bind the successors and assigns of such Note Holder.

 

SECTION 9.10.  Headings.  The headings of the various Articles and Sections
herein and in the table of contents hereto are for the convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

 

--------------------------------------------------------------------------------


 

SECTION 9.11.  Governing Law.  THIS MORTGAGE SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

SECTION 9.12.  Counterpart Form.  This Mortgage may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

SECTION 9.13.  Entire Agreement.  This Agreement, together with all documents
referred to herein, constitutes the entire agreement among the parties hereto
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof and thereof.

 

SECTION 9.14.  Waiver Of Jury Trial.  EACH OF BORROWER AND SECURITY TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS MORTGAGE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.15.  Submission to Jurisdiction.  Each of Borrower and Security
Trustee agrees that any legal action or proceeding with respect to this Mortgage
or any of the transactions contemplated hereby, or to enforce any judgment
obtained against it in respect of any of the foregoing (a certified or
exemplified copy of which judgment shall be conclusive evidence of the fact and
of the amount of any indebtedness therein described), may be brought in the
Supreme Court of the State of New York or the United States District Court for
the Southern District of New York and by the execution and delivery of this
Mortgage, each such Person irrevocably consents and submits to the nonexclusive
jurisdiction of each such court, acknowledges its competence and irrevocably
agrees to be bound by a final judgment of such court.  Each such Person
irrevocably waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Each of
Borrower and Security Trustee hereby generally consents to service of process to
the respective addresses set forth in Section 9 of the Loan Agreement in the
manner specified in such Section 9 of the Loan Agreement.  Nothing in this
paragraph shall affect the right of any party hereto or their successors or
assigns to bring any action or proceeding against any other party hereto or
their property in the courts of other jurisdictions.

 

SECTION 9.16.  Payment in Dollars.

 

(a)                                  If, for the purposes of obtaining judgment
in, or enforcing the judgment of, any court, it is necessary for any Person to
convert a sum due hereunder in Dollars into another currency (the “Judgment
Currency”), the rate of exchange used shall be that at which in accordance with
normal banking procedures such Person could purchase Dollars with the Judgment
Currency on the Business Day preceding that on which final judgment is given or
the order of enforcement made.

 

(b)                                 The obligation of Borrower in respect of any
sum due from it to any Person hereunder shall, notwithstanding any judgment or
order of enforcement in such Judgment Currency, be discharged only to the extent
that on the Business Day following that on which final judgment is given or the
order of enforcement made, such Person may in accordance with normal banking
procedures purchase Dollars with the Judgment Currency; if the Dollars so
purchased are less than the sum originally due to such Persons in Dollars,
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or order of enforcement, to indemnify any Person against such loss attributable
to any of its

 

--------------------------------------------------------------------------------


 

obligations hereunder, and if the Dollars so purchased exceed the sum originally
due from Borrower, in Dollars, such Person shall remit to Borrower such excess. 
Any additional amount due from Borrower under this Section 9.16 will be due as a
separate debt and shall not be affected by judgment or order of enforcement
being obtained for any other sums due under or in respect of this Mortgage or
any other Operative Document.

 

 

[Remainder of Page Intentionally Blank — Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage to be duly
executed by their respective officers hereunto duly authorized, as of the day
and year first above written.

 

 

SKYWEST AIRLINES, INC.,

 

Borrower

 

 

 

 

 

By:

/s/ Michael J. Kraupp

 

 

Name:

Michael J. Kraupp

 

Title:

Vice President Finance and Assistant Treasurer

 

 

 

 

 

C.I.T. Leasing Corporation

 

not in its individual capacity, except as expressly
provided herein, but solely as Security Trustee

 

 

 

 

 

By:

/s/ Glen T. Dimpfel

 

 

Name: Glen T. Dimpfel

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

APPENDIX A (CIT Loan)

 

(Attached to and forming a part of

Aircraft Mortgage and Security Agreement

Between SkyWest Airlines, Inc.,

as Borrower, debtor, and C.I.T. Leasing Corporation, as Security Trustee,
secured party)

 

 

DEFINITIONS

 

Except as otherwise expressly indicated, all references in this Appendix A, the
Aircraft Mortgage and Security Agreement referred to above (the “Mortgage”), and
the other Operative Documents to agreements or instruments shall mean such
agreements or instruments as the same may from time to time be supplemented or
amended or the terms thereof waived or modified to the extent permitted by, and
in accordance with, the terms of the Operative Documents and such agreements or
instruments.  Except as otherwise expressly indicated, all references in this
Appendix A, the Mortgage and the other Operative Documents to Persons shall mean
such Persons and their successors and permitted assigns.  Except as otherwise
expressly indicated, all references to treaties, statutes, regulations, codes
and other laws or sections or provisions thereof shall mean such treaties,
statutes, regulations, codes or other laws, or such sections or provisions
thereof as amended from time to time or any similar legislation of the relevant
jurisdiction enacted to supersede any such items.  “Including” means “including
but not limited to.”  “Or” means one or more, or all, of the alternatives listed
or described.  “Herein,” “hereof,” “hereunder,” etc. mean in, of, under, etc.
the Operative Document in which such reference appears and not merely in, of,
under, etc. the section or provision of such Operative Document where the
reference appears.

 

Each exhibit, annex and schedule to each Operative Document is incorporated in,
and is made a part of, such Operative Document.

 

As used in the Mortgage and in the other Operative Documents to the extent such
other Operative Documents refer to this Appendix A or the Mortgage for their
respective defined terms, the following words and terms shall have the
respective meanings set forth below, unless the context hereof otherwise clearly
requires, and definitions set forth herein shall be equally applicable both to
the singular and plural forms of such defined terms.

 

“Acceptable Alternate Engine” means a General Electric Company Model CF34-3B1
engine or an engine of the same manufacturer and same model of equivalent or
greater value, utility and remaining useful life (without regard to hours and
cycles remaining to the next scheduled overhaul) as the Engine being substituted
or replaced therefor and suitable for installation and use on the Airframe and
compatible with the other Engine; provided that such engine shall be of the same
make, model and manufacturer as the other engine installed on the Airframe, and
shall have been maintained, serviced, repaired and overhauled in substantially
the same manner as Borrower maintains, services, repairs and overhauls similar
engines utilized by Borrower without in any way discriminating against such
engine.

 

“Acquisition Date” has the meaning set forth in Schedule II of the Loan
Agreement.

 

“Additional Insured” means Lender, the Security Trustee and their respective
officers, directors, employees, servants, agents, successors and assigns.

 

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under a common control with,
another Person.

 

--------------------------------------------------------------------------------


 

“After-Tax Basis” means, with respect to any payment to be received or accrued
by any Person, the amount of such payment supplemented by a further payment or
payments (which shall be payable either simultaneously or, in the event that
Taxes resulting from the receipt or accrual of such payment are not actually
payable in the year of receipt or accrual, at the time or times such Taxes are
actually payable) so that the sum of all such payments, after deduction of all
Taxes actually payable to any Taxing authority as a result of the receipt or
accrual of such payments (which, in the case of Lender, shall be computed using
the highest marginal federal income tax rate generally applicable to
corporations and Lender’s actual composite state and local income tax rate), and
after taking into account all current Tax Savings actually realized by such
Person as a result of the event giving rise to such payment, shall be equal to
the payment to be received or accrued by such Person; provided, however, the
loss, deferral or recapture of any Tax Savings taken into consideration in
making any payment on an After-Tax Basis shall be treated as an indemnifiable
Tax under Section 6(b) of the Loan Agreement (determined without regard to
Section 6(b)(ii) of the Loan Agreement (other than subparagraphs (4), (11) and
(12) thereof)).

 

“Aircraft” means each, and all, of the Airframe together with the two Engines
per Airframe whether or not such Engines are installed on each of the Airframe
or any other airframe.

 

“Aircraft Registration Application” means an aircraft registration application
for each of the Aircraft on AC Form 8050-1, dated the Closing Date, executed by
Borrower.

 

“Aircraft Warranties” means all warranties or assurances of any kind whatsoever
relating to the Aircraft and related equipment manufactured by the Manufacturer.

 

“Airframe” means:  (i) each, and all, of the Bombardier Regional Jet aircraft
Model CL-600-2B19 (excluding the Engines or engines from time to time installed
thereon) specified by United States Registration Numbers and Manufacturer’s
serial numbers in the Mortgage Supplement; (ii) any Replacement Airframe which
may from time to time be substituted pursuant to Sections 4.01(d)(i)(II) and
5.06 of the Mortgage; and (iii) in any case, any and all related Parts.

 

“Airworthiness Requirements” has the meaning set forth in Section 4.01(c)(iii)
of the Mortgage.

 

“Applicable Margin” has the meaning set forth in Schedule II of the Loan
Agreement.

 

“Applicable Rate” means the Floating Rate.

 

“Assumed Debt Rate” has the meaning set forth in Schedule II to the Loan
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended.

 

“Borrower” means SkyWest Airlines, Inc., and its permitted successors and
assigns.

 

“Borrower-Controlled Contest” means a contest involving only Taxes with respect
to which (i) participation by neither the Indemnitee nor any Affiliate of the
Indemnitee is required (it being understood that any contest involving Taxes in
the nature of income Taxes (other than income Taxes imposed by any State or
local tax authority in the United States) or any contest conducted in the name
of such Indemnitee is a contest requiring the participation of such Indemnitee)
and (ii) no tax return of the Indemnitee or any of its Affiliates is held open
with respect to which any Indemnitee may reasonably be viewed as having an
actual or potential liability for Taxes not indemnified against by Borrower.

 

“Borrower Documents” means the Operative Documents to which Borrower is a party.

 

--------------------------------------------------------------------------------


 

“Breakage Amount” means the LIBOR Break Amount.  If Breakage Amount is owed
pursuant to the terms of the Operative Documents, each Note Holder will furnish
to Borrower and Security Trustee a certificate setting forth the calculation and
amount of the Breakage Amount with respect to its Note, which amount shall be
conclusive absent manifest error.

 

“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banks are required or authorized to close in New York, New York and,
if such day relates to the borrowing or making of payment of principal of or
interest on the Notes, or any notice in respect of any such borrowing or
payment, a day on which Dollar transactions are effected in London, England.

 

“Certificated Air Carrier” means a solvent United States “air carrier” within
the meaning of the Transportation Code holding a certificate issued under
Chapter 447 of the Transportation Code for aircraft capable of carrying ten or
more individuals or 6,000 pounds or more of cargo, and as to whom there is in
force an air carrier operating certificate issued pursuant to FAR Part 121, or
if such certification shall cease to be available, an air carrier eligible for
certification as to the matters contemplated by such certification under any
successor or substitute provisions thereof.

 

“Change in Tax Law” means a change in the Code (including for this purpose, any
non-Code provisions of legislation affecting the Code, such as transitional or
effective date provisions), final or temporary Treasury Regulations, any Revenue
Ruling or Revenue Procedure or other administrative interpretations, statements
or declarations, applicable judicial precedents or Executive Orders of the
President of the United States, or income Tax treaties between the United States
and any other foreign taxing jurisdiction, or interpretation of any thereof.

 

“Closing” has the meaning set forth in Section 2(d) of the Loan Agreement.

 

“Closing Date” means the date of Mortgage Supplement No. 1, which date shall be
the date the Loan is made by the Lender to Borrower as contemplated by the
Operative Documents.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any similar legislation of the United States enacted to supersede, amend or
supplement such Code and any reference to a provision or provisions of the Code
shall also mean and refer to any successor provisions, however designated.

 

“Default” means an Event of Default or any event that with the giving of notice
or the lapse of time or both is reasonably likely to become an Event of Default.

 

“Dollars” and “$” mean the lawful currency of the United States of America.

 

“Engine” means:  (i) each of the two General Electric Company Model CF34-3B1
engines per Airframe listed by Engine Manufacturer’s serial numbers in Mortgage
Supplement No. 1 and installed on the Airframe at the time of the delivery to
Borrower of such Airframe, whether or not from time to time thereafter installed
on such Airframe or any other airframe; (ii) any Acceptable Alternate Engine
which may from time to time be substituted for any of such two engines pursuant
to the terms of the Mortgage; and (iii) in any case, any and all related Parts. 
The term “Engines” means, as of any date of determination, all Engines then
subject to the Lien of the Mortgage.

 

“Engine Manufacturer” means General Electric Company and its successors and
assigns.

 

“Engine Warranties” means all warranties or assurances of any kind whatsoever
relating to the Engines and related equipment manufactured by the Engine
Manufacturer.

 

--------------------------------------------------------------------------------


 

“ERISA” means the federal Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” has the meaning set forth in Section 4.02 of the Mortgage.

 

“Event of Loss” has the meaning set forth in Exhibit F to the Mortgage.

 

“Expenses” means any and all liabilities, obligations, losses, damages, fines,
proceedings, judgments, penalties, claims (including, but not limited to,
negligence, strict or absolute liability, liability in tort and liabilities
arising out of violation of laws or regulatory requirements of any kind),
actions, suits, out-of-pocket costs, expenses and disbursements (including
reasonable legal fees, costs of investigation of whatsoever kind and nature and
expenses, Transaction Costs, and all costs and expenses relating to amendments,
supplements, waivers and consents to and under the Operative Documents, but
excluding, in all cases (A) internal costs and expenses, such as salaries and
overhead of whatsoever kind and nature, (B) any losses, damages or claims in
respect of future profits, and (C) other than Breakage Amount, any costs and
expenses associated with obtaining and maintaining the Loan.

 

“FAA” means the Federal Aviation Administration.

 

“Federal Aviation Administration” means the United States Federal Aviation
Administration and any successor agency or agencies thereto.

 

“Final Maturity Date” has the meaning set forth in Schedule II to the Loan
Agreement.

 

“Floating Rate” with respect to each Interest Period, means LIBOR for such
Interest Period plus the Applicable Margin; provided that the Floating Rate for
the first Interest Period is the Assumed Debt Rate.

 

“Floating Rate Loan” means a Note bearing interest at a Floating Rate in
accordance with Section 2.02(c) of the Mortgage.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means SkyWest, Inc., a Utah corporation.

 

“Guaranty” means the Guaranty (CIT Loan) dated as of the Closing Date among
Guarantor and Lender, as the same may be amended, modified or supplemented from
time to time.

 

“Increased Costs” has the meaning set forth in Section 2.13 of the Mortgage.

 

“Indemnitee” means Lender, Security Trustee and their respective Affiliates,
corporate successors, permitted assigns, directors, officers, employees,
servants and agents.  For purposes of Section 6(b) of the Loan Agreement,
“Indemnitee” shall also include the parties indicated in Section 6(b)(vii) of
the Loan Agreement.

 

“Indemnitee-Controlled Contest” means any contest other than a
Borrower-Controlled Contest.

 

--------------------------------------------------------------------------------


 

“Insurance Broker” has the meaning set forth in Section 4.01(e)(v) of the
Mortgage.

 

“Insured Amount” has the meaning set forth in Section 4.01(e)(ii) of the
Mortgage.

 

“Interest Determination Date” means (x) in respect of the interest rate for the
initial Interest Period, the date which is two London Business Days prior to the
Closing Date and (y) in respect of each subsequent Interest Period, the date
which is two London Business Days prior to the commencement of such Interest
Period.

 

“Interest Period” means, initially, the period commencing on and including the
Closing Date and ending on but excluding the first Payment Date and each
succeeding period thereafter commencing on and including the preceding Payment
Date and ending on but excluding the next Payment Date, provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day is the next calendar month, in which case such payment
shall be made on the preceding Business Day.

 

“Lender” means the Lender as defined in the initial paragraph of the Loan
Agreement, and its successors and assigns, and any Note Holder from time to
time.

 

“Lending Office” means for any Lender, the office from which such Lender is
booking a Note held by it as an asset for accounting purposes.

 

“LIBOR” means, with respect to any Interest Period for which the same is to be
calculated, the interest rate per annum (calculated on the basis of a 360-day
year and the actual number of days elapsed) at which Dollar deposits are offered
in the London interbank market for a period equal to such period as such rate is
displayed on Bloomberg BBAM page at approximately 11:00 a.m., London time (or as
soon thereafter as practicable), or if such service does not display any such
quote, the arithmetic mean (rounded upwards, if necessary, to the nearest 1/16th
of 1%) of such rates as displayed on Reuters Page LIBO at approximately 11:00
a.m., London time (or as soon thereafter as practicable), or if such service
does not display any such quote, the arithmetic mean (rounded upwards, if
necessary, to the nearest 1/16th of 1%) of such rates, as quoted by London
Reference Banks, in any case on the Interest Determination Date.

 

“LIBOR Break Amount” means an amount equal to the net loss or additional expense
which a Lender sustains or incurs as a direct result of the payment or
prepayment (whether by mandatory or voluntary prepayment, purchase, acceleration
or any other form of payment or prepayment) of all or any portion of such
Lender’s Note on a date other than the last day of an Interest Period, as
reasonably determined by such Lender by reference to the LIBOR applicable in
respect of such Interest Period and set forth in a statement provided by such
Lender which includes in reasonable detail the basis for the calculations of the
amount being claimed which statement shall be conclusive and binding for all
purposes, except in the case of manifest error; provided, that in no event shall
any portion of the LIBOR Break Amount, if any, be attributable to loss of future
margin or profit.

 

“Lien” means any mortgage, pledge, lien, claim, encumbrance, lease, security
interest or any other charge of any kind on property.

 

“Loan” has the meaning set forth in Schedule II of the Loan Agreement.

 

“Loan Agreement” means that certain Loan Agreement (CIT Loan) dated as of the
Closing Date among Borrower, Guarantor, Security Trustee and Lender, as such
Loan Agreement may be amended or supplemented from to time pursuant to the
applicable provisions thereof.

 

--------------------------------------------------------------------------------


 

“London Business Day” means a day other than a Saturday or Sunday on which
business is carried out on the London interbank market.

 

“London Reference Banks” means Barclays Bank plc, HSH Nordbank AG and ABN AMRO
Bank N.V.

 

“Loss Payee” means Security Trustee.

 

“Majority in Interest of Note Holders” means, as of any date of the
determination thereof, Note Holders holding Notes evidencing not less than
66-2/3% of the aggregate outstanding principal amount of all Notes.  For all
purposes of the foregoing definition, in determining as of any date the then
aggregate outstanding principal amount of Notes, there shall be excluded any
Notes, if any, held by Borrower or any Affiliate thereof.

 

“Manufacturer” means Bombardier Inc., a Canadian corporation, represented by its
Bombardier Regional Aircraft Division, and its successors and assigns.

 

“Mortgage” means the Aircraft Mortgage and Security Agreement dated as of the
Closing Date between Borrower and Security Trustee, as originally executed or as
modified, amended or supplemented in accordance with the provisions thereof,
including, without limitation, any Mortgage Supplement entered into pursuant to
the applicable provisions thereof.

 

“Mortgage Estate” has the meaning set forth in the Granting Clause of the
Mortgage.

 

“Mortgage Supplement” means a supplement to the Mortgage, substantially in the
form of Exhibit A to the Mortgage.

 

“Non-U.S. Person” means any Person who is not a United States Person.

 

“Nonproprietary Parts” means all readily severable appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment of
whatever nature which (i) are not necessary or required to satisfy Airworthiness
Requirements or any other requirement specified in the Mortgage, (ii) are
attached to the Aircraft after the Acquisition Date, (iii) can be removed with
minimal cost and without material damage to the Aircraft, and (iv) are in
addition to and not in replacement of Parts installed on or attached to the
Aircraft on the Acquisition Date.

 

“Note Holder” means, at any time, each registered holder of one or more Notes.

 

“Note Register” has the meaning specified in Section 2.07 of the Mortgage.

 

“Notes” means the Notes issued pursuant to Section 2.01 of the Mortgage and any
such certificates issued in exchange or replacement therefor pursuant to Section
2.07 or 2.08 of the Mortgage.

 

“Obsolete Parts” has the meaning set forth in Section 4.01(c)(iii) of the
Mortgage.

 

“Operative Documents” means the Guaranty, the Mortgage, the Notes, the Loan
Agreement, and any Mortgage Supplement.

 

“Parts” means all appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than complete Engines
or engines), which are from time to time

 

--------------------------------------------------------------------------------


 

incorporated or installed in or attached to the Airframe or any Engine and all
such items which are subsequently removed therefrom and not replaced in
accordance with the Mortgage; provided that Parts shall not include
Nonproprietary Parts except as otherwise provided by Section 4.01(c)(iii) of the
Mortgage.

 

“Past Due Rate” means a rate per annum equal to 1% plus the Applicable Rate, but
in no event greater than that allowed by applicable law.

 

“Payment Date” means each date during the Term specified as a “Payment Date” in
Annex A to the Note.

 

“Permitted Investments” means (a) investments in direct obligations of the
government of the United States or any instrumentality thereof the obligations
of which are guaranteed by such government maturing within 90 days of the date
of acquisition thereof, (b) investments in obligations fully guaranteed by the
government of the United States or any instrumentality thereof the obligations
of which are guaranteed by such government maturing within 90 days of the date
of acquisition thereof, (c) investments in a money market fund registered under
the Investment Company Act of 1940 (15 U.S.C. § 809-1, et seq.), as from time to
time amended, (d) investments in open market commercial paper issued by any
corporation rated at least P-1 by Moody’s Investors Service, Inc. or A-1 by
Standard & Poor’s Ratings Group (or any equivalent rating thereto) maturing
within 90 days from the date of acquisition thereof, and (e) investments in
certificates of deposit issued by, or bankers’ acceptances of, or time deposits
or a deposit account issued by, any bank, trust company or national banking
association incorporated or doing business under the laws of the United States
of America or any State thereof having a combined capital and surplus of at
least $500,000,000 in each case maturing within 90 days of the date of
acquisition thereof, provided that the aggregate amount at any time so invested
in certificates of deposit or commercial paper issued by any one bank or company
shall not exceed $1,000,000.

 

“Permitted Lien” means any Lien referred to in clauses (i) through (v) of
Section 4.01(a) of the Mortgage.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof or any other entity.

 

“Prime Rate” means the rate of interest publicly announced from time to time by
Citibank, N.A., as its “base rate” or “prime rate”.

 

“Purchase Agreement” means the Aircraft Sale and Purchase Agreement, dated as of
December 3, 2004, between Borrower and Independence Air, Inc. relating to the
purchase by Borrower of the Aircraft, as originally executed or as modified,
amended or supplemented in accordance with the terms thereof, but only insofar
as the foregoing relates to the Aircraft.

 

“Realistic Possibility of Success” shall mean the standard upon which an
attorney may properly advise the taking of a position on a tax return as set
forth in ABA Formal Opinion 85-352 or any successor thereto.

 

“Replacement Aircraft” means any aircraft substituted for the Aircraft pursuant
to Section 5.06 of the Mortgage and Section 4.01(d) of the Mortgage.

 

“Replacement Airframe” means any airframe substituted for an Airframe pursuant
to and in accordance with Section 4.01(d) and Section 5.06 of the Mortgage.

 

--------------------------------------------------------------------------------


 

“Replacement Engine” means any engine substituted for an Engine pursuant to
Section 4.01(d) and Section 5.06 of the Mortgage.

 

“Responsible Officer” shall mean, with respect to the subject matter of any
covenant, agreement or obligation of any party contained in any Operative
Document, the President, any Vice President, Assistant Vice President,
Treasurer, Assistant Treasurer or other officer who in the normal performance of
his operational responsibility would have knowledge of such matter and the
requirements with respect thereto.

 

“Secured Obligations” has the meaning set forth in the Granting Clause of the
Mortgage.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Specified Default” means a Default described in Section 4.02(a), (b), (f) or
(g) of the Mortgage.

 

“Subsidiary” means, with respect to any Person that is a corporation, any other
corporation a majority of the voting securities of which are owned by such
Person, such Person and one or more Subsidiaries or one or more Subsidiaries.

 

“Tangible Net Worth” shall mean, with respect to a Person, the difference
between (i) the sum of (a) the par or stated value of all outstanding capital
stock, (b) surplus and (c) undivided profits of such Person, and (ii) the sum of
(a) any amounts attributable to goodwill, patents, copyrights, trademarks, bond
discount and underwriting expenses, (b) write-up in the book value of any assets
resulting from a revaluation thereof subsequent to the Closing Date, and (c)
organization expenses and other intangibles, all determined in accordance with
generally accepted accounting principles consistently applied.

 

“Taxes” means any and all fees (including, without limitation, license,
documentation and registration fees), taxes (including, without limitation,
income, gross receipts, sales, rental, use, turnover, value added, property
(tangible and intangible), excise and stamp taxes), licenses, levies, imposts,
duties, recording charges or fees, charges, assessments, or withholdings of any
nature whatsoever, together with any assessments, penalties, fines, additions to
Tax and interest thereon (each, individually a “Tax”).

 

“Tax Savings” shall mean a net Tax benefit, savings, deduction or credit,
including foreign Tax credits and any reduction in Taxes resulting from a
payment of any Tax or Expense by or on behalf of Borrower pursuant to the terms
of the Operative Documents.

 

“Term” means the period commencing on the Closing Date and ending on the Final
Maturity Date or such other earlier date as the Mortgage may be terminated in
accordance with terms hereof.

 

“Transaction Costs” has the meaning specified in Section 11 of the Loan
Agreement.

 

“Transportation Code” means 49 U.S.C. subtitle VII, as amended, and any
successor statute thereto and the Federal Aviation Regulations issued or
promulgated pursuant thereto.

 

“Treasury Regulations” shall mean the income tax regulations promulgated under
the Code.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in any relevant jurisdiction.

 

--------------------------------------------------------------------------------


 

“United States Person” shall have the meaning given such term in Section
7701(a)(30) of the Code.

 

“Upfront Fee” shall have the meaning given to such term in Schedule II to the
Loan Agreement.

 

“U.S. Civil Reserve Air Fleet Program” means any contract entered into by and
between Borrower and the U.S. government pursuant to 10 U.S.C. § 9512.

 

“U.S. Withholding Taxes” means United States federal withholding taxes on United
States source interest, rent and other fixed and determinable income.

 

“Warranties” means, collectively the Aircraft Warranties and the Engine
Warranties.

 

“War Risks” has the meaning set forth in Section 4.01(e)(i) of the Mortgage.

 

--------------------------------------------------------------------------------